           Case 1:17-cv-02041-RJL Document 46 Filed 12/11/18 Page 1 of 3



   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF COLUMBIA

   MIKHAIL FRIDMAN, PETR AVEN, and                      )
   GERMAN KHAN,                                         )
                                                        )   Case No. 1 :17-cv-02041 (RJL)
                                   Plaint~ffs,          )
                                                        )
                          v.                            )
                                                        )
   BEAN LLC (alk!a FUSION GPS) and                      )
   GLENN SIMPSON,                                       )
                                                        )
                                  Defendants.           )
      NOTICE OF RELEVANT PLEADINGS AND SUPPLEMENTAL AUTHORITY

                                         Relevant Pleadings

        The Defendants previously provided this Court with papers from a case brought in the

D.C. Superior Court entitled Fridman et al. v. Orbis Business Intelligence Ltd. and Christopher

Steele, Case No. 2018 CA 1 8-0002667B, (the “Steele case”) including memoranda of law and an

order of the Superior Court dated August 20, 2018 (the “Superior Court Order”). See Dkt. ## 33,

34. At the September 26 oral hearing and in their post-hearing submission dated November 7,

Defendants relied on the Superior Court Order. Now that Plaintiffs have perfected their appeal

from the Superior Court Order, Plaintiffs make this submission to provide the Court with a copy

of their D.C. Court of Appeals brief in which Plaintiffs explain in detail their reasons for

challenging the correctness of the Superior Court Order (attached as Exhibit 1).

       Plaintiffs are also submitting a courtesy copy of a British High Court filing by Orbis

Business Intelligence Ltd (“Orbis”) (cited in Plaintiffs’ D.C. Court of Appeals brief) in a case

pending in England entitled Aven v. Orbis Business Intelligence Ltd., Claim No. HQ 1 8M0 1646

(attached as Exhibit 2). As Plaintiffs argue in their D.C. Court of Appeals brief, the British High

Court Filing undermines the notion that the challenged defamatory statements constitute an “act
           Case 1:17-cv-02041-RJL Document 46 Filed 12/11/18 Page 2 of 3



in furtherance of the right of advocacy”   —   a requirement to invoke the D.C. Anti-SLAPP Act     —   in

light of the admission by Orbis that it did not publicly publish or circulate the defamatory

statements.

                                       Supplemental Authority

        Plaintiffs respectfully apprise the Court of a recent decision relevant to Defendants’

pending Rule 1 2(b)(6) motion. In that motion, Defendants argue that the Complaint should be

dismissed because it purportedly fails to adequately plead Defendants’ actual malice in

publishing the challenged statements. In the attached decision, Judge Bates held that unless a

plaintiff alleges facts in his defamation complaint that “establish” that it “is a public or limited

purpose public figure” that there is otherwise “no basis” for imposing on a defamation plaintiff a

burden “to plead facts to defend against defendants’ assertion that it is a public figure.” See

MiMedx Grp., Inc. v. DBWPartners, LLC, 2018 U.S. Dist. LEXIS 166970, at *19 (D.D.C. Sept.

28, 2018). A copy of MiMedx Grp., Inc. v. DBWFartners, LLC is attached as Exhibit 3.

Dated: New York, New York
       December 11, 2018

                                       By:              /s/Alan S. Lewis
                                                Alan S. Lewis (#NY0252)
                                                John J. Walsh
                                                CARTER LEDYARD & MILBURN LLP
                                                2 Wall Street
                                                New York, NY 10005
                                                Telephone: 212-238-8647
                                                New York Counsellor Plaint~ffs
                                                 Mikhail Fridman, et al.
          Case 1:17-cv-02041-RJL Document 46 Filed 12/11/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December 2018, I electronically filed and served

the foregoing Notice of Relevant Pleading using the CM/ECF system.


                                                      Is! Alan S. Lewis
                                                  Alan S. Lewis
Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 1 of 71




                EXHIBIT 1
    Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 2 of 71


                              RECORD NO. 18-CV-0919
                           ORAL ARGUMENT REQUESTED
                                          iht ~Jfi~
                    ~frü~t Ut (~uhnubrn
                                                                                       Clerk of the Court
                                   (~mwt    i,f    ~p~b                       Received 12/10/2018 03:55 PM
                                                                              Filed 12/10/2018 03:55 PM



            MIKHAIL FRIDMAN, PETR AVEN, AND
                     GERMAN KHAN,
                                                                    Appellants,

                                              V.




   ORBIS BUSINESS INTELLIGENCE LIMITED AND
             CHRISTOPHER STEELE,
                                                                    Appellees.




      ON APPEAL FROM CASE NO. 2018 CA 002667 B IN THE
  DISTRICT OF COLUMBIA SUPERIOR COURT, CIVIL DIVISION,
  THE HONORABLE ANTHONY C. EPSTEIN, JUDGE PRESIDING


                            BRIEF OF APPELLANTS




*Alan S. Lewis,pro hac vice                           Kim Hoyt Sperduto
John J. Walsh, pro hac vice                           SPERDUTO THOMPSON    & GASSLER PLC
Madelyn K. White, pro hoc vice                        1747 Pennsylvania Avenue, NW, Suite 1250
CARTER LEDYARD & MILBURN LLP                          Washington, D.C. 20006
2 WaIl Street                                         (202) 408-8900
New York, New York 10005
(212) 238-8614

Counselfor Appellants                                 counselfor Appellants
 THE LEX GROUPDC + 1050 Connecticut Avenue, N.W. + Suite 500, #5190 + Washington, D.C. 20036
                (202) 955-0001 + (800) 856-4419 + www.the1exgroup.com
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 3 of 71




                         LIST OF PARTIES AND COUNSEL


Plaintiffs-Appellants:                 Mikhail Fridman
                                       Petr Aven
                                       German Khan

Plaintiffs-Appellants’ Counsel:        Alan S. Lewis
                                       John J. Walsh
                                       Madelyn K. White
                                       CARTER LEDYARD & MILBURN LLP

                                      Kim Hoyt Sperduto
                                      SPERDUTO THOMPSON & GASSLER PLC

Defendants-Appel lees:                Orbis Business Intelligence Limited
                                      Christopher Steele

Defendants-Appellees’ Counsel:        Christina Hull Eikhoff
                                      Kristin Ramsay
                                      Kelley C. Barnaby
                                      ALSTON & BIRD LLP

Rule 26.1 Disclosure Statement:       Pursuant to Defendant Orbis Business
                                      Intelligence Limited’s Rule 7.1
                                      Disclosure Statement filed in the
                                      Superior Court, its parent company is
                                      Orbis Business International Limited
                                      and no publicly held corporation owns
                                      10% or more of the stock of either
                                      company.
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 4 of 71




                            TABLE OF CONTENTS

                                                                             Page(s)

TABLE OF AUTHORITIES                                                              iii

JURISDICTIONAL STATEMENT                                                           1

STATEMENT OF THE ISSUES                                                            1

 Issues Pertaining to the Scope and Availability of the Act                        1

 Issues Pertaining to the Superior Court’s Conclusion that the Plain tiffs
 Should Be Adjudged as Limited Public Figures                                      2

 Issues Pertaining to the Meaning of “Reckless Disregard” [Part ofthe
 Definition ofActual Malice]                                                       3

 Issue Pertaining to the Availability ofDiscovery Under the Act                    3

STATEMENT OF THE CASE                                                             3

STATEMENT OF FACTS                                                                4

A.    The Controversy Giving Rise to the Defamatory Publication                   4

B.    The Defamatory Statements                                                   4

 C.   The Defamatory Statements Are Unver~Iled and Their Source Is
      Unknown                                                                     5

D.    Defendants’ Publication of the Defamatory Statements                        5

E.    The Complaint                                                               6

F.    The Special Motion to Dismiss                                               6

SUMMARY OF THE ARGUMENT                                                           7

The Anti-SLAPP Act Is Not Applicable to Defendants’ Conduct                       8

The Superior Court Erred in Holding that Plaint~fs Failed to Demonsfrate a
Likelihood ofSuccess                                                             10
        Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 5 of 71




     The Superior Court Erred by Depriving Plaintiffs of Targeted Discovery    13

STANDARD OF REVIEW                                                             14

ARGUMENT                                                                       14

I.       THE SUPERIOR COURT’S THRESHOLD DETERMINATION—
         ITS FINDING THAT THE ANTI-SLAPP ACT APPLIES TO
         DEFENDANTS’ LIMITED CIRCULATION OF CIR 112 TO
         SELECTED JOURNALISTS AND OTHERS—IS ERRONEOUS                          14

II.      THE SUPERIOR COURT ERRED IN CONCLUDING THAT
         PLAINTIFFS’ DEMONSTRATION OF A LIKELIHOOD OF
         SUCCESS ON THEIR DEFAMATION CAUSE OF ACTION
         REQUIRES A SHOWING THAT DEFENDANTS PUBLISHED
         THE DEFAMATORY STATEMENTS WITH ACTUAL MALICE                          23

        A.   The Superior Court Erred by Treating ProofofDefendants Actual
                                                                      ‘


             Malice as Part ofPlaintiffs’ Cause ofAction                       24

        B.   Even if Plaintiffs’ Status as Private or Limited Public Figures
             Were to Be Determined Pre-Answer, the Conclusion Must Be the
             Plaintiffs Are Not Limited Purpose Public Figures                 30

III.    PLAINTIFFS PROFFERED SUFFICIENT EVIDENCE OF
        DEFENDANTS’ ACTUAL MALICE                                              37

IV.     THE SUPERIOR COURT ERRED BY DENYING PLAINTIFFS
        TARGETED DISCOVERY TO OPPOSE THE MOTION                                46

CONCLUSION                                                                     50




                                         11
        Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 6 of 71




                             TABLE OF AUTHORITIES

                                                                           Page(s)
CASES

Bell Ati. Corp v. Twombly,
   550 U.S. 544 (2007)                                                          27

Biro v. Condé Nast,
   963 F. Supp. 2d 255 (S.D.N.Y. 2013), aff’d, 807 F.3d 541
   (2d Cir. 2015)                                                           27, 40

Charles Parker Co. v. Silver City Crystal Co.,
  116 A.2d440 (Conn. 1955)                                                     42
*   Clyburn v. News World Commc ‘ns,
     705 F. Supp. 635 (D.D.C. 1989), aff’d, 903 F.2d 29 (D.C. Cir. 1990)       26
*   Competitive Enter. Inst. v. Mann,
     150A.3d1213 (D.C.2016)                         15,28,37,38,39,43,44,45,46

Cornelius v. NAACP Legal Defense & Educ. Fund, Inc.,
  473 U.S. 788 (1985)                                                           19
*Davis v. Indiana State Police,
  541 F.3d 760 (7th Cir. 2008)                                                 27
*District of Columbia v. Gallagher,
   734 A.2d 1087 (D.C. 1999)                                                   17

Doe No. 1 v. Burke,
  91 A.3d 1031 (D.C. 2014)                                                  14,28

Fletcher v. Evening Star Newspaper Co.,
   133 F.2d 395 (D.C. Cir. 1942)                                               18
*   Gertz v. Welch,
     418 U.S. 323 (1974)                                                    12, 30
*Harte.Hanks Con2mc ‘s, Inc. v. Connaughton,
  491 U.S. 657 (1989)                                                          39


                                         111
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 7 of 71




 * Herbert   v. Lando,
    441 U.S. 169 (1979)                                                      49, 50

 *Hutchinson v. Proxmire,
    443 U.S. 111 (1979)                                                          48

In re JMC,
    741 A.2d418 (D.C. 1999)                                                      18

Kelly-Brown v. Winfrey,
    717 F.3d 295 (2d. Cir. 2013)                                                27

Kindergartners Count v. Demoulin,
   No. 00-4173, 2003 U.S. Dist. LEXIS 2129 (D. Kan. Feb. 11,2003)               25

Lloyd Corp. v. Tanner,
   407 U.S. 551 (1972)                                                           19
*Lohrenz v. Donnelly,
   223 F. Supp. 2d 25 (D.D.C. 2002), aff’d, 350 F.3d 1272 (D.C. Cir. 2003)      26
*New Hampshire v. Maine,
   532U.S.742(2001)                                                             36

New York Times v. Sullivan,
   376 U.S. 254 (1964)                                                       41,42
*OAO Alfa Bank v. Centerfor Public Integrity,
   387 F. Supp. 2d20 (D.D.C. 2005)                                           11, 12

Oparaugo v. Watts,
   884 A.2d 63 (D.C. 2005)                                                      24

Outlaw v. United States,
   854 A.2d 169 (D.C. 2004)                                                     18

Park v. Brahmbhatt,
   No. 2015 CA 005686 B, 2016 D.C. Super. LEXIS 16 (D.C. Super. Ct.
   Jan. 19, 2016)                                                               16

Schultz v. Reader ‘s Digest Assn., Inc.,
   No. 770310, 1977 U.S. Dist. LEXIS 12563 (E.D. Mich. 1977)                    26

                                           iv
        Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 8 of 71




*Slnith..Haynie v. District of Columbia,
      155 F.3d 575 (D.C. Cir. 1998)                                        27, 28
*Solers Inc. v. Doe,
     977 A.2d 941 (D.C. 2009)                                                 24
*st. Amant v.    Thompson,
     390 U.S. 727 (1968)                                               13, 39, 40

Tavoulareas v. Firo,
     817 F.2d 762 (D.C. Cir. 1987)                                            39

Thompson v. Armstrong,
     134 A.3d 305 (D.C. 2016)                                             44,45
*   Waldbaum v. Fairchild Publ ‘ns,
     627 F.2d 1287 (D.C. Cir. 1980)                                       30, 32

STATUTES

D.C. Code    §   16-5501                                            9, 15, 22, 24

D.C. Code    §   16-5502                       6-7, 8, 13, 16, 21, 22, 23, 46, 50

D.C. Code    §   16-5504                                                      23




                                           V
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 9 of 71




          Plaintiffs sued Defendants for defamation based on Defendants’ act of

 providing selected recipients with a document that Defendants created that

contains allegations that Plaintiffs bribed Vladimir Putin (among other alleged

misdeeds). Applying the D.C. Anti-SLAPP Act (the “Act”), the Superior Court

dismissed the lawsuit with prejudice. It ruled that: (1) Defendants had

demonstrated their entitlement to the protection of the Act; (2) each Plaintiff is a

limited purpose public figure (“LPPF”) and thus subject to a burden to prove

Defendants’ actual malice in order to defeat the Anti-SLAPP motion; and (3)

Plaintiffs had failed to proffer evidence supporting an inference that Defendants

published the defamatory statements with actual malice. For the reasons described

below, the Superior Court’s decision was erroneous in each respect and Plaintiffs’

lawsuit should be reinstated.

                         JURISDICTIONAL STATEMENT
      This appeal is from a final order orjudgment that disposes of all parties’

claims.

                          STATEMENT OF THE ISSUES
              Issues Pertaining to the Scope and A ‘allability of the Act
   t. Whether the Superior Court erred in suggesting that the Act’s definition of
      protected speech as, inter a/ia, “statement[s] made.   .   in a place open to
                                                                 .


      the public or a public forum” includes statements that Defendants “intended
      the media to communicate.      .  to the public,” but which were not actually
                                         .


      made “in a public place or forum.”



                                             1
  Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 10 of 71




 2. Whether the Superior Court erred in concluding that the Act’s definition of
    protected speech as, inter a/ia, “expressive conduct that involves
    communicating views” includes passing along factual allegations in the form
    of “raw intelligence.”

    2(a). Whether the Superior Court’s proffered reason for that conclusion—
    that the Act is “at least as broad” as the First Amendment regarding the
    speech it protects—was an erroneous interpretation of the scope of the
    speech protected by the Act.
       Issues Pertaining to the Superior court’s conclusion thai the
         Plaintiffs Should Be Adjudged as Limited Public Figures
3. Insofar as the Act obligates a plaintiff opposing an Anti-SLAPP motion to
   demonstrate that his cause ofaction is likely to succeed, whether the
   Superior Court erred in concluding that this requirement encompassed an
   obligation to demonstrate a likelihood of overcoming an affirmative
   defense not yet pleaded in this case, viz., that Plaintiffs are purported
   public figures.

4. Even if it were appropriate to determine, pre-Answer and pre-discovery,
   Plaintiffs’ status as public or private figures, whether in its application of the
   second prong of the Supreme Court’s decision in Gertz v. Welch, the
   Superior Court erred by defining the controversy giving rise to the
   defamatory statements as “the broad controversy relating to Russian
   oligarchs’ involvement with the Russian government and its relations around
   the world, including the United States” rather than as a controversy relating
   to Donald Trump and the 2016 presidential election.

5. Even if it were appropriate to deterfriine, pre-Answer and pre-discovery,
   Plaintiffs’ status as public or private figures, whether the Superior Court
   erred in its conclusion that the controversy giving rise to the publication of a
   set of reports largely related to Donald Trump and the 2016 U.S. presidential
   campaign was the same as that giving rise to an article mentioning Plaintiffs
   which was the subject of a 2005 federal court decision.

6. With respect to the controversy described by the Superior Court as
   “Russia’s relations with the United States,” did the Superior Court err by
   defining the controversy in that boundless fashion and by finding that
   “Plaintiffs have assumed special prominence” in that controversy.


                                        2
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 11 of 71




             Issues Pertaining to the Meaning of “Reckless Disregard”
                     [Part of the Definition ofActual Malice]
    7. Given the Supreme Court’s holding in St. Amant v. Thompson that the
       “unverified [and] anonymous” character of an accusation is sufficient
       proof that its publication was reckless, whether the Superior Court erred in
       concluding that Plaintiffs “have not offered evidence” supporting
       recklessness where Plaintiffs’ proof included (among other things) the
       defamatory report that describes its source as merely an unidentified
       “trusted compatriot” of an unidentified foreign government official—not
       himself described in the defamatory report as a witness to the relevant
       underlying facts.

    8. Whether the Superior Court erred by interpreting a purported limited
       purpose public figure’s obligation to prove, inter alia, that a defamation
       defendant “acted with reckless disregard for whether or not the statement
       was false,” as requiring proof of a defendant’s awareness (or disregard of
       information) that “no conceivable possibility existed” that the defamatory
       statement was true.
         Issue Pertaining to the Availability ofDiscovery Under the Act
   9. In light of the Supreme Court’s holding in Herbert v. Lando, as well as the
      Act’s allowance of targeted discovery when it “appears likely” that such
      discovery will “enable the plaintiff to defeat the motion,” whether the
      Superior Court erred in holding that Plaintiffs were not entitled to targeted
      discovery focused on identifying the controversy giving rise to the
      publication of C1R 112 and Defendants’ state of mind in connection with
      its publication.
                        STATEMENT OF THE CASE
      Plaintiffs filed their complaint on April 16, 2018, alleging that Defendants

defamed them by publishing statements that accused Plaintiffs of maintaining a

corrupt relationship with Vladimir Putin. App. at 1. On May 30, 201 8, Defendants

made a special motion under the D.C. Anti-SLAPP Act to dismiss the complaint

(the “Special Motion”), and on August 20, 2018, the Superior Court granted that

motion, App. at 2, 3.
                                         3
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 12 of 71




                               STATEMENT OF FACTS
       A.     The Gontroversy Giving Rise to the Defamatory Publication

       In June of 2016, Defendants were engaged by Fusion GPS—a D.C. based

 entity that provides political opposition research services—to assist Fusion in

gathering information about then presidential candidate Donald Trump. Order,

App. at 646 (citing Compi.     ¶ 5).   The inforrriation that Defendants were tasked to

obtain was intended for use by Fusion and its clients (the Democratic National

Committee and the Clinton campaign) in connection with the 2016 presidential

election. Compi.   ¶~J   1,22, App. at 5, 16. As part of their engagement, Defendants

prepared seventeen reports. Compi. at ¶ 24, App. at 17. Although separately dated

and titled, the reports have collectively become known as the “Dossier,” the

“Trump Dossier,” and/or the “Steele Dossier.”

      B.      The Defamatory Statements

      One of those individual reports, “Company Intelligence Report 11 2” (or

“CIR 112”), defames Plaintiffs—partial owners of the Alfa Group (“Alfa”), a

Russian business conglomerate. That report, titled “RUSSIAJUS

PRESIDENTIAL ELECTION: KREMLIN-ALPHA GROUP CO-OPERATION,”

has “summary” and “detail” sections that include allegations—of unrevealed

origin—that Plaintiffs (and Alfa) have a bribery-based relationship with Vladimir

Putin. Compl.   ¶~J 31, 32, App. at    19, 21. Even though the body of CIR 112, unlike

the other sixteen reports in the “Dossier,” does not mention Donald Trump or his

                                              4
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 13 of 71




 presidential campaign, CIR 112 was prepared by Defendants as part of their

political opposition research about Trump and his 2016 presidential campaign.

Compi. at ¶ 4, App. at 7.

       C’.   The Defamatory Statements Are Unveqfied and Their Source
             Is Unknown
       The furthest back that CIR 112 traces its allegations about Plaintiffs is to an

unnamed “top level Russian government official.” App. at 5 8-59. CIR 112 does

not say where or how that unidentified government official learned of the

defamatory allegations that wound up in CIR 112. Nor does CIR 112 indicate that

its author, Defendant Steele, communicated with that unidentified official. Instead,

CIR 112 implies that someone, presumably Steele or a person working with him,

spoke to someone else—described only as a “trusted compatriot” of the

unidentified Russian government official. In other words, according to CTR 11 2, in

2016 an unidentified foreign official passed along defamatory allegations he or she

heard elsewhere about Plaintiffs [relating to events dating back to the 1990s] to

another, unidentified Russian person (the “compatriot”), who in turn repeated those

defamatory statements to Steele (or someone acting for him and Defendant Orbis).

      D.     Defendants’ Publication of the Defamatory Statements
      Despite the fact that they did not know or have a basis for believing the

accusations in CIR 112 about Plaintiffs to be true (the accusations are unverified

and anonymous), see Compl.    ¶ 6, App.   at 8, Defendants published CIR 112 (as

                                           5
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 14 of 71




 well as the other reports in the Dossier) to various recipients including members of

 the media. Compi.       ¶~J 9-10, App. at 9.   One media entity, BuzzFeed, Inc.,

 subsequently published the entire Dossier on the Internet, including the false and

 defamatory allegations of CIR 112 about Plaintiffs.

        E.        The Complaint
        On April 16, 2018, Plaintiffs filed this lawsuit, alleging that Defendants

defamed Plaintiffs by publishing CIR 112. Plaintiffs are ultimate beneficial

owners of Alfa—the company whose name is repeatedly misspelled as “Alpha” in

CIR 112. Compi.        ¶~J   12, 15, App. at 11-12. Plaintiffs are not widely known in the

United States, had no role or involvement in any aspect of the 2016 U.S.

presidential election, and made no public comments about it. Fridman and Khan

are each citizens of both Russia and Israel, and Aven is a citizen of Russia.

Compi.   ¶     15, App. at 12.

       F.        The Special Motion to Dismiss

       On May 30, 2018, Defendants moved to dismiss under the D.C. Anti

SLAPP Act.’ The Act provides:

       If a party filing a special motion to dismiss under this section makes
       api-irnafacie showing that the claim at issue arises from an act in
       furtherance of the right of advocacy on issues of public interest, then
       the motion shall be granted unless the responding party demonstrates
       that the claim is likely to succeed on the merits, in which case the
       motion shall be denied.

 Defendants’ also moved to dismiss under Rule I 2(b)(6). That motion was denied as moot.
App. at 645.
                                                6
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 15 of 71




 [D.C. Code   §   16-5502(b).]

       On August 20, 2018, the Superior Court granted Defendants’ Anti-SLAPP

 Special Motion, concluding that “the Act applies to [Defendants’] provision of

 this portion of the Steele Dossier [CIR 112] to the media, and [that] Plaintiffs

 have not submitted evidence that Defendants knew that any of this information

 was false or acted with reckless disregard of falsity.” App. at 645. In discussing

the headline of CIR 112—its defamatory implication that Plaintiffs

cooperated with the Kremlin to interfere in the 2016 election—the Superior

Court interpreted Plaintiffs’ obligation to show Defendants’ reckless disregard

of whether the statements were true or false as requiring Plaintiffs to show that

Defendants knew or were aware “that no conceivable possibility existed” that

the defamatory headline was false. App. at 664.

                         SUMMARY OF THE ARGUMENT
       For several independent reasons, as demonstrated by this appeal, the

Superior Court’s decision dismissing the complaint was erroneous. As a threshold

matter, the Act’s protection is restricted by its terms to those who make a prima

fade showing that they were sued for engaging in “an act in furtherance of the

right of advocacy,” but here, Defendants merely passed along “raw intelligence” in

non-public settings—conduct which does not fall within the Act’s definition of

advocacy.



                                          7
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 16 of 71




       Even ~fDefendants made aprimafacie showing that their conduct was

covered by the Act, Plaiiitiffs showed a likelihood of success on their claim. The

Superior Court made three errors in reaching a contrary conclusion. First, by

requiring Plaintiffs to show that Defendants acted with actual malice, the Superior

Court erroneously required Plaintiffs to prove that they could overcome an imp/ed

affirmative defense. Second, even putting that aside, the existing record did not

support the Superior Court’s definition of the controversy that gave rise to the

publication of the defamatory report, undermining the Superior Court’s

determination that Plaintiffs should be saddled with limited public figure status.

Third, even ~fPlaintiffs could properly be required to produce evidence of actual

malice to defeat the special motion, they did so.

      Finally, the Superior Court erroneously denied Plaintiffs the opportunity to

seek targeted discovery that could have helped them to defeat the motion.

        The Anti-SLAPP Act Is Not Applicable to Defendants’ Conduct
       The Superior Court erred in holding that the Act is available to

Defendants. It is not. As the court recognized, the Act’s remedies are restricted

to parties “actfingj in furtherance of the right ofadvocacy on issues of public

interest.” D.C. Code   §   16-5502(b) (emphasis added). The Act defines that

phrase, in the disjunctive, as, inter alia, a “statement made   .   .   .   in a place open

to the public or a public forum in connection with an issue of public interest” or


                                           8
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 17 of 71




 as “expressive conduct that involves.   .   .   communicating views to members of’

 the public in connection with an issue of public interest.” D.C. Code      §   16-

 550 1(1) (emphasis added). Without relying on any authority, the Superior Court

suggested that Defendants’ conduct fits one or both of those definitions of

advocacy, App. at 657-58, but it fits neither.

       But in doing so, the Superior Coui-t failed to apply the plain meaning of

the Act. The court suggested that “[e]ven if Mr. Steele did not meet with the

media in a public place or forum,” his “expect[ation]” that the media would

“communicate the information [conveyed in a private setting] to the public”

transforms Mr. Steele’s private conveyance of information into a statement

made “in a place open to the public or a public forum.” App. at 657-58.

However, “[i]n a public place or forum” means just that, and does not

encompass statements that were made not in a public place or forum, regardless

of the level of interest that the public might have in the statements or the

subjective expectation of the speaker that his privately uttered statement would

later be repeated in the media.

      Similarly, the Superior Court’s implication that the conveyance of “raw

intelligence” constitutes “communicating views”—on the theory that the speech

protected by the Act “is at least as broad as protect[ed] under the First

Amendrnent”—ignores the Act’s plain words. See App. at 658. The Act does


                                         9
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 18 of 71




not say that it applies to all speech protected by the First Amendment, but

instead explicitly defines protected speech more narrowly. The provision of

“raw intelligence” does not constitute “communicating views” or satis1~i any

other definition of advocacy set forth in the Act.

       In short, Defendants’ private publication of third-hand “raw intelligence”

was neither an act “in public or a public forum” nor a communication by

Defendants of their “views” about a matter of public interest, and thus was not “an

act in furtherance of the right of advocacy,” rendering the Act unavailable to

Defendants.

           The Superior Court Erred in Holding that Plaintiffs Failed to
                    Demonstrate a Likelihood ofSuccess

      Even ifthe Act were applicable to Defendants’ private conveyance of raw

intelligence—thus triggering an obligation by Plaintiffs to demonstrate a

likelihood of success—Plaintiffs have done so.

       In reaching a contrary conclusion, the Superior Court relied on its

determination that each Plaintiff should be found to be a limited purpose public

figure—a type of defamation plaintiff subject to a higher “fault” burden, viz.,

that the defamation was published with “actual malice.” According to the

Superior Court, Plaintiffs did not “offer[J evidence supporting a clear and

convincing inference that Defendants made any defamatory statement in CIR

112 [with actual malice].” App. at 666.

                                          10
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 19 of 71




        Because oniy public figures [including LPPFsJ are required to prove

actual malice, the Superior Court’s conclusion that the Complaint is subject to

dismissal at this juncture based on a purported failure to prove actual malice

depends, in part, on the correctness of the Superior Court’s treatment of

Plaintiffs as LPPFs.

       However, saddling Plaintiffs with LPPF status was erroneous,

particularly at this early stage of the case. Fundamentally, a libel plaintiff’s

potential status as a public figure is an affirmative defense. Except where a

plaintiff pleads facts in his complaint that establish an affirmative defense, or,

arguably, when the facts pertinent to public figure status are known and not in

dispute (neither of which is the case here), a plaintiff may not be burdened with

the consequences of a successfully established affirmative defense before that

defense has been pled and established by the defendant. By nevertheless

saddling Plaintiffs with a burden to prove Defendants’ actual malice in

publishing the defamatory statements, the Superior Court violated that principle.

       In support of its contrary finding, the Superior Court relied almost

entirely on the idea that it could, without applying the doctrine of issue

preclusion, import findings made more than a decade ago in a different

defamation case that two of the plaintiffs brought in 2000—OAO Alfa Bank v.

Center for Public Integrity, 387 F. Supp. 2d 20 (D.D.C. 2005) (“OAO”). See


                                         11
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 20 of 71




App. at 661. In OAO, Judge Bates found that Plaintiffs Fridman and Aven were

LPPFs for the particular controversy which gave rise to the publication at issue

in that case.

       But the Superior Court, in importing the public figure finding made in

connection with allegedly defamatory statements of eighteen years ago, failed to

consider whether the controversy that gave rise to the making of those

defamatory statements in 2000 is the same controversy “giving rise” to the

publication by Defendants of CIR 112 in 2016. See Gertz v. Welch, 418 U.S.

323, 352 (1974). When that crucial question is considered, the conclusion

should be that the OAO controversy and the controversy giving rise to the

publication of CIR 112 are not the same. As demonstrated below, the

controversy that gave rise to the publication of the Dossier, including CIR 112,

was Donald Trump’s presidential campaign and possible collusion between it

and Kremlin operatives. Plaintiffs have not attempted to shape the outcome of

that controversy.

      By contrast, Judge Bates found that Plaintiffs Fridman and Aven had

voluntarily injected themselves into a different and older controversy—”the

public controversy involving corruption in post~Soviet Russia and the future of

Western aid and investment in that country.” OAO, 387 F. Supp. 2d at 43. Thus,

regardless of whether the OAO findings are “valid today,” Order, App. at 661, the


                                        12
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 21 of 71




2005 OAO decision about statements made in 2000 did not determine what

controversy gave rise to the publication of CIR 112 in 2016, much less provide a

basis for concluding that Plaintiffs attempted to influence the outcome of any

public controversy that gave rise to the publication of C1R 112.

       Even if Plaintiffs could be required to demonstrate Defendants’ actual

malice, the Superior Court was wrong to conclude that Plaintiffs failed to do so.

Under the standard set forth by the Supreme Court in St. Amant v. Thompson, 390

U.S. 727 (1968), the content of CIR 112 is sufficient evidence of Defendants’

recklessness: Defendants published it even though the source of its allegations is

anonymous and not described, and even though CIR 112’s headline implication of

electoral interference is inconsistent with the body of CIR 112; it includes no such

allegations. Moreover, Defendants decided to publish it even though they were

aware that a very substantial percentage of the Dossier of which CIR 112 is a part

is false, see Compi.   ¶ 19, App. at   14, a decision motivated in part by Defendants’

bias that derived from their undisputed private commercial interest.

   The Superior Court Erred by Depriving PIaint~ffs of Targeted Discovery

      Finally, the Superior Court also erred by declining to permit the “targeted

discovery” that the Act authorizes when it appears likely such discovery “will

enable the plaintiff to defeat the motion.” D.C. Code     §   1 6-5502(2). Targeted

discovery would likely have demonstrated that CIR 112 was produced in


                                             13
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 22 of 71




 connection with Defendants’ engagement by D.C. based Fusion GPS to produce

 political opposition research for use in relation to the 2016 presidential election—

 thereby supporting the Plaintiff~’ argument that the controversy giving rise to the

defamatory statements was not one in which Plaintiffs had made themselves into

limited public figures by trying to influence its outcome. Targeted discovery

would also likely have demonstrated that Defendants have no identifiable non-

anonymous source for the third-level hearsay accusations of criminality that they

published—evidence that would support the conclusion that Defendants acted with

actual malice in publishing CIR 112.

                             STANDARD OF REVIEW
       Because the issues raised by this appeal involve questions of statutory

interpretation, this Court’s review is de novo. See Doe No. I v. Burke, 91 A.3d

1031, 1040 (D.C. 2014) (holding, on appeal of trial court’s order denying motion

to quash under Anti-SLAPP Act, that review of the underlying issue, “a question of

statutory interpretation, is de novo”).

                                    ARGUMENT
I.    THE SUPERIOR COURT’S THRESHOLD DETERMINATION—ITS
      FINDING THAT THE ANTI-SLAPP ACT APPLIES TO
      DEFENDANTS’ LIMITED CIRCULATION OF CIR 112 TO
      SELECTED JOURNALISTS AND OTHERS—IS ERRONEOUS
      The Act is available as a mechanism to dismiss a lawsuit only insofar as the

lawsuit seeks to penalize a statement (or other expressive conduct) made “in


                                          14
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 23 of 71




furtherance of the right of advocacy on issues of public interest.” As explained

below, Defendants’ conduct—the authorship and private circulation of CIR 112—

simply does not fall within the Act, which is limited to:

       (A)       Any written or oral statement made:

                 (i)   In connection with an issue under consideration or review
                       by a legislative, executive, or judicial body, or any other
                       official proceeding authorized by law; or
                 (ii) In a place open to the public or a public forum in
                      connection with an issue of public interest; or
       (B)   Any other expression or expressive conduct that involves
      petitioning the government or communicating views to members of
      the public in connection with an issue of public interest.

[D.C. Code   §    16-5501(1) (emphasis added).]

      Thus, the Act requires a movant to make a prima facie showing that he was

sued to “punish” him for or “prevent” him, Competitive Enter. Inst. v. Mann, 1 50

A.3d 1213, 1226 (D.C. 2016), from doing at least one of the following: (I) making

a statement about an issue under consideration in an “official proceeding;” (2)

making a statement about an issue of public interest “in a place open to the public

or a public forum;” or (3) engaging in expressive conduct involving “petitioning

the government” or otherwise “communicating views” about an issue of public

interest to the public, D.C. Code     §   16-5501 (1) (emphases added). But in the

single paragraph of their Superior Court motion papers addressing whether

Defendants had made such a “showing,” Defendants did not offer any evidence


                                               15
         Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 24 of 71




    that they did so. See Defendants Christopher Steele and Orbis Business

    Intelligence Limited’s Memorandum and Points of Authority in Support of

    Contested Special Motion to Dismiss Under the District of Columbia Anti-SLAPP

    Act, D.C. Code        §   16-5502, dated May 30, 2018 (“Special Motion”) at 4.

           Instead—after pointing to the Act’s second and third alternative definitions

    ofacts ofadvocacy (“in a public place or forum” and “communicating views”)—

    and relying exclusively on the allegations of the Complaint, Defendants contended

that its allegations bring them “within the meaning and application of the Anti

SLAPP Act.” Special Motion at 4~2

          Although the Complaint alleges that Defendants privately supplied the

Dossier including CIR 112 to “a select group ofjournalists [and others]” (CompL

¶ 26, App.      at 17-18) during “background briefings.          .   .   without attribution”

(Compl.      ¶ 29, App. at       18), the Superior Court nevertheless held that by also

pleading that Defendants “intended, anticipated, or foresaw” (Compl.                    ¶   1 3, App. at

12) the possibility of “republication of the Dossier and CIR 112 by someone in

that group.       .   .   to a worldwide public” (Compl.    ¶ 43, App. at 24), such intent and
expectation rendered Defendants’ private “provision of [the Steele] Dossier to the

2   It is dubious, at best, whether Defendants’ citations to the Complaint are an adequate basis for
invoking the Act. Those who seek to invoke the Act are required to make aprimafäcie showing
of entitlement to its protection. See Park v. Brahrnbhaui, No. 2015 CA 005686 B, 2016 D.C.
Super. LEXIS 16, *7 (D.C. Super. Ct. Jan. 19, 2016) (denying motion where moving party did
not allege she had engaged in public advocacy). Thus, distinct from whether Plaintiffs are later
bound by their Complaint’s allegations, Defendants independently must make the evidentiary
“showing” that the Act requires, which they have not.

                                                   16
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 25 of 71




 media” an “act in furtherance of the right of advocacy.” App. at 657-58.~ In

 support of that conclusion, the Superior Court referenced the “in a public place or

forum” definition of advocacy and wrote that “[e]ven if Mr. Steele did not meet

with the media in a public place or forum, he engaged in expression involving

communicating information to members of the U.S. public through the media.”

App. at 657-58. But it is not clear which of the three alternative definitions of “act

of advocacy” the Superior Court meant to invoke by making this finding.

        In any event, it is beyond reasonable dispute that the Complaint does not

plead that Steele made any statements “in a public place or forum.” Thus, his

conduct does not fall within that definition of advocacy. The statutory requirement

that hinges this definition of advocacy on where the statement was made—”in a

public place or forum”—cannot be disregarded on the ground that the defendant

hoped or anticipated that his private audience would publicly share the privately

made statement. “In,” as used in the phrase “in public,” means in. “Place” refers

to a geographic location. And when, as here, “the plain meaning of the statutory

language is unambiguous.          .   .   [the] judicial inquiry need go no further.” District

of Columbia v. Gallagher, 734 A.2d 1087, 1091 (D.C. 1999).

~ Expressive conduct falls within the ambit of the Act only if it is both “an act in furtherance of
the right of advocacy” and “on an issue of public interest.” See D.C. Code § 16-5502(a). In this
appeal, Plaintiffs’ challenge to the invocation of the Act is limited to the notion that Defendants’
conduct satisfies any of the Act’s definitions of an act in furtherance of the right to advocacy.
While Plaintiffs disagree with sonic of the Superior Court’s reasons for concluding that CIR
112’s content is “on an issue of public interest” (e.g., that court’s use of the OAO decision),
Plaintiffs do not disagree that the content of CIR 112 includes an “issue of public interest.”
                                                   17
          Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 26 of 71




            In related legal proceedings pending in the United Kingdom (in which

     Plaintiffs are suing Orbis for violating the United Kingdom Data Protection Act),

     Defendant Orbis has pled that it did not publicly publish or circulate CIR 11 2. As

     part of its defense in the UK Action, Orbis averred that it: (a) “took all steps

     reasonably required” to honor its client’s instruction regarding “the limited

     circulation intended for Memorandum 112,” see Defendant’s Response to Part 18

 Request (“Response”) at 12; ~ (b) created the “intelligence memoranda” including

 CIR 112 “for the purposes of prospective legal proceedings and/or obtaining legal

 advice and/or for establishing, exercising or defending legal rights,” Defence               ¶ 1,
 App. at 633; and (c) did so as a part of its “commercial interest in providing the

 services” consistent with the instructions of its client, Response at 10. These

public admissions by Orbis are inconsistent with any notion that its dissemination

of CIR 112 falls within the Act’s definition of advocacy as a statement made “in a

place open to the public or a public forum.”

           The conclusion that Defendants cannot meet the “public forum” definition

of advocacy is further reinforced by decisions of the United States Supreme Court
‘~   A courtesy copy of the Response which was filed by Orbis in the High Court of Justice,
Queen’s Bench Division, Media and Communications List on August 2, 2018 has been filed with
this Court. Plaintiffs ask the Court to take judicial notice of that document, as well as Orbis’s
Defence which was provided to the Superior Court, see App. at 633-38. See In re .IMC, 741
A.2d 418, 424 (D.C. 1999) (“In general, a judge may take judicial notice of the contents of court
records.”); accord Fletcher v. Evening Star Newspaper Co., 133 F.2d 395, 395 (D.C. Cir. 1942);
Outlaw v. United States, 854 A.2d 169, 172 (D.C. 2004) (“This court can. lake notice of its
                                                                             .   .


own records and of other cases including the same subject matter or questions of a related nature
between the same parties.” (citation and internal quotation marks omitted)).


                                                  18
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 27 of 71




that define the concept of a public forum. With one exception not applicable here,

a public forum refers to property owned by the government, either “[t]raditional

public fora.   .   .   which by long tradition or by government fiat have been devoted to

assembly and debate [and].          ..   [i]n addition.   .   .   a public forum may be created by

government designation of a place or channel of communication for use by the

public at large for assembly and speech, for use by certain speakers, or for the

discussion of certain subjects.” cornelius v. NAACP Legal Defense & Educ. Fund,

Inc., 473 U.S. 788, 802 (1985) (emphasis added) (citations omitted). The only

exception in which the public forum concept may be extended to communications

expressed on private property is where “even though property is privately owned,”

because the owner permits broad public access “it [the private property] may be

treated as though it were publicly held.” Lloyd Corp. v. Tanner, 407 U.S. 551, 573

(1972). Here, Defendants have never alleged that their communications with

journalists about CIR 112 occurred on government property at all, much less in a

public place traditionally or by government designation devoted to assembly and

debate—or on private property that should be treated as if it were “publicly held.”

The conclusion that Steele’s private meetings with journalists did not satisfy the

“in a public forum” test is further reinforced by an example: if a person were to

invite several U.S. Senators to his home or place of business to participate in a

discussion about an issue of public policy, the home or place of business does not


                                                  19
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 28 of 71




thereby become a place open to the public or a public forum. In short, Defendants

simply cannot satisi~’ the “in a place open to the public or a public forum”

definition of an act of advocacy.

      The Act also includes “communicating views to members of the public in

connection with an issue of public interest” within its definition of advocacy, but

here, Defendants did not make aprimafacie case that they were sued in retaliation

for expressing any views about Plaintiffs. Simply put, Defendants have never said

that the content of CIR 112 communicated their views about the Plaintiffs and

Plaintiffs have pled the opposite. That is, the Complaint, which Defendants have

not controverted (and upon which Defendants rely), pleads that Defendants have

“acknowledged that [theirl reports are unverified ‘raw intelligence,” Compl.        ¶ 6,
App. at 8, that they were “gathered.. through ‘paid collectors’ and ‘subsources,”
                                            .




that Defendant Steele acknowledges that “as much as 30% of the Dossier’s content

may not be ‘accurate,” Compi.       ¶   19, App. at 14, and that Defendants “did not

know the unverified, anonymous, inherently harmful accusations in CIR 112 about

Plaintiffs to be true.” Compl.   ¶ 30, App. at       19. Unsurprisingly, Glenn Simpson

and Fusion GPS—the individual and entity who hired Steele and Orbis to create

and disseminate CIR 1 12—have represented (while also purporting to speakjbr

Steele) that CIR 112 expresses no views. See Defendants’ Motion to Dismiss the

Amended Complaint for Failure to State a Claim, Case No. 17-cv-2041 (D.D.C.)


                                                20
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 29 of 71




 (ECF # 20) at 3 8-39 (representing that “[n]either Steele nor [the Simpson]

 Defendants endorse or provide editorial gloss on the reports [comprising the

 Dossier]” and asserting that CIR 112 merely “reports statements by Russian

government officials [but]   .   .   .   does not endorse those statements and it does not

editorialize about them”).

       Nevertheless, the Superior Court appeared to be relying on the

“communicating views” definition of advocacy when it concluded that “the Act

applies” to Defendants’ conduct of giving selected journalists a copy of a

document containing “statements of fact” [in the form of “raw intelligence”]. App.

at 658. The court reached that conclusion by starting with a non-controversial

principle—” [t] he First Amendment protects           .   .   .   statements of fact”—and th en

combined it with the erroneous legal conclusion that the scope of speech

“[p]rotect[ed] under the Anti-SLAPP Act is at least as broad as protect[ed] under

the First Amendment.” App. at 658 (emphasis added). The Superior Court cited

no authority for that notion, and we are aware of none. By its plain terms, the Act

provides enhanced protections only for expressive conduct defined as an “act in

furtherance of the right of advocacy”—not for all speech that falls within the ambit

of the First Amendment. See D.C. Code            §   16-5502(a).

      If, as they did below, Defendants should argue that the legislative purpose of

the Act would be furthered by defining the expression of “views” to encompass the


                                                21
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 30 of 71




making of “factual statements,” that argument must be rejected. Specifically,

Defendants argued that there would have been “no reason for the legislature to

draft and pass” an Anti-SLAPP Act that did not define the publication of purely

factual statements as a communication of views, on the theory that the publication

of views or opinion was already not actionable as defamation. See Defendants’

Reply in Support of Contested Motion to Dismiss Under the District of Columbia

Anti-SLAPP Act, D.C. Code      §   16-5502, filed July 24, 2018 at 8.

       But as shown below, Defendants’ arguments about legislative purpose are

mistaken and simply do not permit the judicial broadening of statutory words in a

way that is contrary to their well understood meaning. That is, views means

views—not facts. In any event, contrary to Defendants’ argument, the Act would

not be without purpose if its words, including “views,” were interpreted

consistently with their commonly understood meaning. As an initial matter, the

first two definitions of advocacy encompass expressions of fact, as well as views,

as they apply to “[amy written or oral statement,” so long as those statements are

made in the requisite environment. See D.C. Code       §   16-5501(1)(A). Even the

third definition, where the more restrictive word “views” is used, retains purpose in

the defamation context (although the Act’s application is not limited to claims of

defamation), as one of the Act’s purposes is to afford a successful movant with a

right to recover his attorney’s fees—an important legislative goal with real value to


                                           22
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 31 of 71




 a defamation defendant sued for communicating his views who would otherwise

not be able to recover his fees after prevailing on a motion to dismiss. See D.C.

Code   § 16-5504.
       In sum, in this case, Defendants were not sued for making a statement about

an issue “under consideration or review” by the government, for making a

statement “in a public place or forum,” or for communicating their “views” about

Plaintiffs. For that reason, Defendants’ conduct falls outside of the Act’s

definition of”an act in furtherance of the right of advocacy” and on that ground

alone the Superior Court’s decision should be reversed.

II.    THE SUPERIOR COURT ERRED IN CONCLUDiNG THAT
       PLAINTIFFS’ DEMONSTRATION OF A LIKELIHOOD OF
       SUCCESS ON THEIR DEFAMATION CAUSE OF ACTION
       REQUIRES A SHOWING THAT DEFENDANTS PUBLTSHED
       THE DEFAMATORY STATEMENTS WITH ACTUAL MALICE

       After a defendant seeking dismissal under the Act establishes aprimafacie

entitlement to its protection, the plaintiff opposing the motion must identify

evidence supporting a likelihood of success on his cause[s] of action. D.C. Code    §
16-5502(b). The Superior Court, after making its prima facie finding, see supra,

went on to define the elements of Plaintiffs’ cause of action as including

Defendants’ “actual malice” in publishing the defamatory statements. That was

erroneous for two reasons. First, “actual malice” becomes an element of a

defamation claim only if and when the defendant pleads in his answer that the


                                         23
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 32 of 71




 plaintiff is a public figure and the defendant then sustains his resulting burden of

proof to show that the plaintiff is a public figure. Because that has not yet

happened, it was premature at best for the Superior Court to ~equire Plaintiffs to

proffer proof of actual malice. Second, even ~fthe time were ripe to determine

Plaintiffs’ status as possible LPPFs, the conclusion must be that Plaintiffs are not

LPPFs—and therefore have no burden to prove Defendants’ actual malice.

       A.    The Superior C~ourt Erred by Treating Proof ofDefendants’ Actual
             Malice (IS Part ofPlaintiffs’ (‘ause ofAction

       Where an Anti-SLAPP-Act movant sustains his primafacie burden, the

plaintiffs resulting burden is to show that his “claim [cause of action] is likely to

succeed on the merits.” See D.C. Code     §   16-5501(2) (defining “claim” as, inter

alia, “cause of action”). The Act does not say that that obligation to show the

likely success of the cause of action includes an obligation to overcome an unpied

affirmative defense. Instead, the requirement to show a likelihood of success

should be understood to require a Plaintiff to demonstrate only his ability to

establish the elements of his cause action.

       While a defendant’s “fault” in publishing a statement challenged as

defamatory is always an element of a defamation claim, the defendant’s “actual

malice” is not. See, e.g., Oparaugo v. Watts, 884 A.2d 63, 76 (D.C. 2005) (listing

elements of defamation to include “that the defendant’s fault in publishing the

statement amounted to at least negligence”). See also Solers, Inc. v. Doe, 977 A.2d

                                          24
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 33 of 71




 941, 948 (D.C. 2009) (reaffirming, post-Twombly, that “plaintiff must allege and

 prove.   .   .   that the defendant’s fault in publishing the statement amounted to at

 least negligence” and noting that “{u]nlike some jurisdictions” the District of

Columbia does not apply a “heightened pleading rule to claims of defamation”

(internal quotation marks omitted)). Those principles are important here because,

even in connection with an Anti-SLAPP motion, a plaintiff cannot be required to

prove something that he is not required to plead. That is, if something is an

element of a cause of action, the plaintiff is required to plead it in his complaint

and then adduce evidence for that element to survive an Anti-SLAPP motion. By

contrast, if a plaintiff is not required to plead a concept in his complaint (e.g., a

level of fault greater than negligence), that is because it is not treated as an element

of his cause of action—which likewise means he cannot be required to prove it to

survive an Anti-SLAPP motion. Here, the Superior Court correctly found that

Plaintiffs did proffer evidence of Defendants’ negligence in publishing CIR II 2.

See App. at 663-64

       But the Superior Court required Plaintiffs to go further, believing it could

determine Plaintiffs to be public figures on the existing record. But that was

wrong, as it is well established that whether a plaintiff is a public figure is an

affirmative defense, which defendants must raise by pleading and on which

defendants also bear the burden of proof. See, e.g., Kindergartners Count v.


                                              25
           Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 34 of 71




Demoulin, No. 00-4173, 2003         U.S. Dist. LEXIS   2129, *2 (D. Kan. Feb. II, 2003)

 (“. . .   Wheeler’s ‘public figure’ affirmative defense to DeMoulin’s defamation

counterclaim.”); Lohrenz v. Donnelly, 223 F. Supp. 2d 25, 40, 58 (D.D.C. 2002)

(granting defendant summary judgment on defamation claim where defendant

established plaintiff’s public figure status, one of three “defenses” asserted), aff’d,

350 F.3d 1272 (D.C. Cir. 2003); Clyburn v. News World Commc ‘ns, 705 F. Supp.

635, 639 (D.D.C. 1989) (explaining that, on summary judgment, “[tb show that

plaintiff is a limited purpose public figure, defendants must satisfy three criteria”

(emphasis added)), aff’d, 903 F.2d 29 (D.C. Cir. 1990); Schultz v. Reader’s Digest

Assn., Inc., No. 770310, 1977 U.S. Dist. LEXIS 12563, *6 (E.D. Mich. 1977)

(“The defense that a plaintiff is a ‘public figure’ is an affirmative defense” in a

defamation case and “the burden is on the defendant to plead and prove [its]

elements.”).

           While the Act, when triggered, requires a plaintiff to proffer evidence in

support of the elements of his cause of action at the pleading stage—sometimes

even before any discovery—it contains no language supporting the notion that it

authorizes early dismissal based on a failure to rebut an affirmative defense that is

unpled and as to which Plaintiffs have not been afforded discovery. But that is

exactly what the Superior Court did when it erroneously imposed on Plaintiffs the




                                             26
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 35 of 71




 additional burden to show a likelihood of overcoming Defendants’ yet-to-be-pled

public figure affirmative defense.

        There is a narrow exception to the principle that affirmative defenses cannot

be raised as a basis for dismissal pre-answer, but it is triggered only when the

complaint itself pleads facts establishing the affirmative defense or when the

plaintiff concedes that he is a public figure. Thus, in the context of a federal Rule

I 2(b)(6) motion, an “affirmative defense may be raised by pre-answer motion

under Rule 12(b),” only “when the facts that give rise to the defense are clearfrom

theface of the complaint.” Smith-Haynie v. District of Columbia, 155 F.3d 575,

578 (D.C. Cir. 1998) (emphasis added); see also Kelly-Brown v. Winfrey, 717 F.3d

295, 308 (2d. Cir. 2013) (“[When] affirmative defense[s]    .   .   .   require[]

consideration of facts outside of the complaint [they are] inappropriate to resolve

on a motion to dismiss. Affirmative defenses may be adjudicated at this stage in

the litigation, however, where the facts necessary to establish the defense are

evident on the face ofthe complaint.” (emphasis added)); Davis v. Indiana State

Police, 541 F.3d 760, 763 (7th Cir. 2008) (“[c]omplaints need not anticipate, and

attempt to plead around, potential affirmative defenses”) (citing Bell At!. Corp v.

Twombly, 550 U.S. 544 (2007)); Biro v. ~ondé Nast, 963 F. Supp. 2d 255, 270

(S.D.N.Y. 2013) (affirmative defense of public figure status could be determined




                                         27
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 36 of 71




 pre-Answer where it could “be determined based upon the pleadings alone”)

 (emphasis added)), aff’d, 807 F.3d 541, 544-45 (2d Cir. 2015).

       That exception does not aid Defendants because “the facts that give rise to

the defense” are not “clear from the face of the complaint,” Smith-Haynie, 155

F.3d at 578, nor do Plaintiffs concede public figure status, cf Mann, 150 A.3d at

 125 1 n.5 1 (noting, in holding plaintiff to burden imposed on public figures, that

“[t]he parties agree, as do we, that [the plaintiff] is a limited public figure     .




(emphasis added)). Here, the Complaint’s only allegations addressing whether

Plaintiffs injected themselves into any controversy to   try   to shape its outcome

clearly aver that Plaintiffs did not do so. See Complaint      ¶ 15, App. at   12

(“Plaintiffs are not widely known in the United States, had no role or involvement

in any aspect of the 2016 U.S. presidential election, and made no public comments

about it.” (emphasis added)).

       Doe No. 1 v. Burke, 91 A.3d at 1034, a case “addressing the [D.C.] Anti

SLAPP statute for the first time,” does not support a different result. in Doe,

although this Court determined the Plaintiff-Appellee to be an LPPF, it noted that

“the relevant facts” pertaining to her public/private status were “not in dispute.”

Id. at 1034, n. 1. Here, by contrast, there are several factual disputes pertaining to

Plaintiffs’ public or private figure status, including the nature of the controversy

that gave rise to Defendants’ publication of the defamatory statements and whether


                                          28
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 37 of 71




 Plaintiffs attempted to shape the outcome of the controversy. Because the

determination of whether a plaintiff is a limited public figure is “difficult” and

“require[s] a highly fact-intensive inquiry,” id. at 1041, even if a pre-discovery

determination may be made about that issue when, as in Doe, the pertinent facts

“are not in dispute”—such a highly fact intensive inquiry is not appropriately

concluded, pre-discovery, when, as here, the pertinent facts are very much in

dispute.

       Moreover, in Doe, the plaintiff [Burke] did not make the argument advanced

by Plaintiffs in this case—that public or private figure status was an unpled

affirmative defense, not yet ripe for adjudication. As a result, this Court in Doe

was not presented with the issue of whether the Act permits courts to grant Anti

SLAPP motions based on affirmative defenses about which factual disputes exist,

such as a defamation plaintiff’s public-figure status.

      The Act, when applicable, only requires that a plaintiff prove his ability to

establish the same elements of his cause of action that he was required to plead.

Here, Plaintiffs were required to plead only that Defendants published the

defamatory statements with negligence, and under the Act, Plaintiffs can only

therefore be required to proffer evidence supporting the conclusion that Defendants

acted with negligence. Plaintiffs have done so—as the Superior Court found—

which must result in the denial of Defendants’ special motion.


                                         29
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 38 of 71




       B.     Even ifPlaintiffs’ Status as Private or Limited Public Figures
              Were to Be Determined Pre-Answer, the conclusion Must Be
              the Plaintiffs Are Not Limited Purpose Public Figures

       The first step in the process of determining whether a plaintiff is a limited

public figure is identifying the pertinent controversy. Waldbau,n v. Fairchild

Pathi ‘ns, 627 F.2d 1287, 1296 (D.C. Cir. 1980). That is the necessary first step

because the next is to ask whether the plaintiff tried to influence its outcome (and

then, whether the defamatory statement is germane to it). See Id. at 1297, 1298

n.32. The Supreme Court has clearly articulated the standard courts must use in

idenr~j5iing the controversy—which is to identif~r the controversy “giving rise to the

defamation.” Gertz, 418 U.S. at 352.

       As illustrated by the Supreme Court in Gertz, the controversy “giving rise”

to the defamation is distinct from the content of the defamatory, statement. ThLls,

in Gertz, the content of the defamation was a series of statements that accused Mr.

Gertz of membership in communist affiliated organizations. See id, at 326. BUt in

defining the controversy (and whether Mr. Gertz tried to shape its outcome) the

Supreme Court did not discuss whether Mr. Gertz ever talked about any of the

alleged communist affiliated organizations or his own participation in

them. Instead, the Court talked about why the defamatoiy statements accusing Mr.

Gertz of being a communist came to be published—Mr. Gertz’s representation of

the estate of an individual who was shot and killed by a police officer. See, e.g., Id.


                                          30
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 39 of 71




at 352 (“In this context it is plain that petitioner was not a public figure. He played

a minimal role at the coroner ‘s inquest, and his participation related solely to his

representation of a private client. He took no part in the criminal prosecution of

Officer Nuccio. Moreover, he never discussed either the criminal or civil

litigation with the press and was never quoted as having done so. He plainly did

not thrust himself into the vortex of this public issue, nor did he engage the public’s

attention in an attempt to influence its outcome.” (emphases added)).

      The lesson of Gertz is plain. Courts should not base their decision on how to

define the controversy on the content of the defamatory statement (e.g., in Gertz,

that Mr. Gertz was a communist), but rather, on the issue or dispute that triggered

the making of the defamatory statements (in Gertz, a shooting by a police officer

and ensuing criminal and civil litigation).

       Applying that lesson to this case, it is plain that the controversy “giving

rise” to Defendants’ publication of statements that defame Plaintiff is the

controversy surrounding Donald Trump’s presidential campaign. That is, as the

Superior Court correctly described, Defendants produced and published the entire

“Steele dossier,” including the defamatory report at issue (CIR 112) in connection

with being “hired by   .   .   .   a Washington D.C.-based firm that conducts political

opposition research, to compile information about then-candidate Donald J.

Trump’s ties to Russia and Vladimir Putin.” App. at 646. Thus, regardless of the


                                                 31
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 40 of 71




 content of CIR 112, under Gertz the controversy “giving rise” to the defamation is

about “Donald J. Trump’s ties to Russia and Vladimir Putin.” Once the

controversy is so defined, as required by Gertz, the conclusion is easily reached

that Plaintiffs are not limited purpose public figures in the pertinent controversy.

       Indeed, Plaintiffs have never expressed a public view regarding whether or

not Trump had or has ties to the Kremlin or Putin, much less tried to “shape the

outcome” of that public controversy. The contrary arguments that Defendants

made below (which the Superior Court did not adopt) reveal the absurdity of the

notion that Plaintiffs ever tried to shape the outcome of the 2016 election

controversy. Attempting to argue that Plaintiffs “qualify as public figures in the

debate over Russian influence in the   US.   Presidential Election,” Defendants made

such arguments as that Richard Burt, a former American diplomat who sits on the

Board of one of Plaintiffs’ companies, was “advising the Trump campaign on

foreign policy,” that Plaintiffs spoke about their “foray into the U.S. healthcare

market,” and that Plaintiff Aven denied “rumors that Alfa Bank paid for Carter

Page’s trip to Moscow.” See Special Motion at 15-16. But as should be obvious,

none of these examples remotely support the conclusion that Plaintiffs were “trying

to shape the outcome,” Waldbaum, 627 F.2d at 1298, n.32, of the controversy over

the question of whether the Trump campaign was colluding with Russia. That is,

none of the examples provided by Defendants below were of statements by


                                         32
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 41 of 71




 Plaintiffs expressing any view about Donald Trump’s campaign or the question of

 whether the campaign had improper communications with the Kremlin.

        The Superior Court reached the conclusion that Plaintiffs are LPPFs—but

 only after defining the controversy for which they are limited public figures as

 “Russian oligarchs’ involvement with the Russian government and its activities

and relations around the world, including the United States.” App. at 662. To be

sure, the Superior Court and other sources it cited have plausibly contended that

there is public interest “in the political and commercial relationships between

Russian oligarchs and the Russian government.” App. at 662. But the question of

whether that controversy “exists” does not resolve the pertinent legal question,

which is whether that controversy—or a different one—”gave rise” to the

publication of CIR 112.

      The Superior Court’s description of its methodology for identifying the

pertinent controversy does not mention Gertz, Instead, the court quoted language

originally used by the D.C. Circuit in Waldbaum, later quoted by this Court in Doe,

referring to “the controversy to which the defamation relates.” Decision at 7. But

the D.C. Circuit and this Court, by using that phrase, could not have been imposing

a new methodology for identifying a controversy meaningfully different than the

methodology required by the Supreme Court in Gertz—the “giving rise to” test.

Thus, to be consistent with Gertz, under Waldbaum and this Court’s decisions in


                                         33
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 42 of 71




Doe and other cases, a controversy should be understood to “relate” to a

defamatory statement only when the controversy gives rise to the making of that

defamatory statement.

       While the Superior Court denied targeted discovery to Plaintiffs, the strong

likelihood is that such discovery would only have reinforced the conclusion that

the controversy identified by the Superior Court as “oligarch’s involvement with

the Russian government” did not actually trigger or give rise to Defendants’

publication of CIR 112. In the unlikely event that discovery revealed that Fusion

GPS asked Christopher Steele to produce a report about Plaintiffs because of

Fusion’s general interest in the relationship between “oligarchs and the Russian

government,” that might provide some support for Defendants’ and the Superior

Court’s proffered definition of the controversy. But, more likely, if discovery

revealed that Fusion’s request to Defendants for the report about Plaintiffs arose

from Fusion’s engagement by the Clinton campaign and the DNC to create

political opposition material related to the 2016 presidential election, that factual

record would provide evidence for Plaintiffs’ proposed definition of the

controversy as 2016 election interference—not “oligarchs’ involvement with the

Russian government.”

      Indeed, in the earlier referenced British court filing, Defendant Orbis has

admitted that the controversy giving rise to CIR 112’s creation was the election


                                          34
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 43 of 71




 controversy—as opposed to a general interest in the Kremlin’s relationship with

 the so-called oligarchs. See Defendant’s Response to Part 18 Request at 2

 (explaining that Orbis provided intelligence memoranda, including CIR 112,

 because it was “instructed     .    .   .   to investigate and report, by way of preparing

 confidential intelligence memoranda, on Russian efforts to influence the US

Presidential election process in 2016 and on links between Russia and the then

Republican candidate and now President Donald Trump”); see also id. at 4

(averring that CIR 112 reported information that was “material to the allegations

outlined above”—described as “allegations of Russian interference in the 2016 US

Presidential election”).5

        In any event, the Superior Court not only ignored the Gertz “giving rise to”

methodology for identifying the pertinent controversy, its shortcut for identifying

the controversy was incorrect in other ways. Specifically, the Superior Court

adopted the 2005 finding of Judge Bates—rendered in a different defamation case

in which two of the Plaintiffs (Fridman and Aven) were also plaintiffs—that the

plaintiffs were limited purpose public figures. The Superior Court reasoned that

“the findings in OAO Alfa Bank are valid today,” the case is “not a relic” and that

Plaintiffs have not “become recluses in the last decade.” App. at 661.




~ This Court may take judicial notice of the averments by Defendant Orbis in the UK court
proceeding. See supra at 18, n. 4.
                                                     35
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 44 of 71




       But those observations, even if accurate, were not a sufficient basis for

 importing the OAO limited public figure finding into this case. In deciding to

apply the limited public figure determination rendered after discovery—at the

summary judgment stage—by Judge Bates in 2005 to the defamatory statements

published in 2016, the Superior Court failed to ask what controversy gave rise to

the defamatory statements at issue in OAO, what controversy gave rise to the

defamatory statements at issue in this case—and whether those controversies are

the same. Had the court undertaken that inquiry, it could only have concluded that

the controversies giving rise to the year 2000 statements at issue in OAO and the

2016 statements in this case are not the same—making OAO an invalid shortcut

upon which to determine that Plaintiffs are LPPFs in this case.

       Notably, neither Defendants nor the Superior Court invoked the doctrine of

“issue preclusion” when taking the position that Judge Bates’ limited public figure

finding in OAO should be applied to Plaintiffs in this case. That is significant

because whether an adjudication by a previous court should be adopted in a later

case is a function of that doctrine. Issue preclusion “foreclose[sJ successive

litigation of an issue of fact or law actually litigated and resolved” in a previous

case. New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001). But here, OAO did

not and could not resolve the issue presented in this case—whether, in connection

with the controversy that gave rise to Defendants ‘publication of dR 112 in 2016,


                                          36
         Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 45 of 71




    Plaintiffs are private or limited public figures. OAO involved defamation claims

    asserted by Plaintiffs Fridman and Aven [but not Khan] based on an article dated

    August 2, 2000 titled “cheney led Hailiburton to feast atfederal trough/State

    department questions deal with firm linked to Russian mob.”6 The OAO court’s

    ruling (after extensive discovery, on summary judgment) that Plaintiffs Fridman

    and Aven were public figures in connection with the controversy that gave rise to

    the defamatory statements published in 2000 simply does not resolve the distinct

question of whether Plaintiffs are limited public figures in connection with the

2016 controversy about Donald Trump that gave rise to the defamatory report at

issue titled “RUSSIA/US PRESIDENTIAL ELECTION: KREMLiN-ALPHA

GROUP COOPERATION.”

III.      PLAINTIFFS PROFFERED SUFFICIENT EVIDENCE OF
          DEFENDANTS’ ACTUAL MALICE
          Even if the Act’s definition of advocacy encompassed Defendants’ conduct

and Plaintiffs were properly required to proffer evidence supporting Defendants’

actual malice, the Superior Court erroneously concluded that Plaintiffs failed to do

so.

          As this Court explained in Mann, “it is not the court’s role, at the

preliminary stage of ruling on a special motion to dismiss, to decide the merits of

the case.” 150 A.3d at 1240. Therefore, under the Anti-SLAPP “likelihood of
6   The full text of that article is available at: https://publicintegrity.org/federal-politics/cheney-Iecl
hail iburton-to-feast-at-federal-troughl,
                                                     37
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 46 of 71




success” standard, a special motion may be granted “only if the court can conclude

that the claimant could not prevail as a matter of law, that is, after allowing for the

weighing of evidence and permissible inferences.” Id. at 1236. In making that

assessment, the court must consider “evidence that has been produced or

proffered.” See id. at 1232.

       The evidence proffered by Plaintiffs in the Superior Court included: (a) the

full text of CIR 112 (the unverified defamatory report that is both internally

inconsistent and based on unknown sources), Order, App. at 663; (b) a statement

by Defendant Steele acknowledging that up to 30 percent of the dossier of which

CIR 112 is a part may be factually erroneous, Order, App. at 665; (c) undisputed

background facts such as that Defendants created and published CIR 112 in

connection with their being hired to produce “political opposition research” about

“then candidate Donald J. Trump’s ties to Russia and Vladimir Putin” for Fusion

GPS and its clients (the DNC and 1-lilary Clinton campaign), Order, App. at 646;

and (d) signed affidavits from Plaintiffs, see App. at 63 9-44.

       A defamation plaintiff who has properly been adjudicated a public figure

and therefore subjected to a burden to adduce evidence of “actual malice” satisfies

that burden with evidence of “reckless disregard for whether or not the statement

was false.” Mann, 150 A.3d at 1252. Such “recklessness may be found where

there are obvious reasons to doubt the veracity of the informant or the accuracy of


                                          38
        Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 47 of 71




 his reports.” St. Arnant, 390         U.S. at 732. Such “reasons to doubt” include the
 “unverified [and] anonymous” character of a published accusation. Id. at 733.

 While the motive of the maker of a defamatory statement does not by itself

 ordinarily suffice to prove actual malice, “it cannot be said that evidence

 concerning motive or care never bears any relation to the actual malice          inquiry.”


Harte-Hanks commc’s, Inc.,v. Connaughton, 491 U.S. 657, 664-65, 667-68, 689

n.36 (1989); accord Tavoulareas v.            Piro,   817 F.2d 762, 796 (D.C. Cir. 1987)

(noting that evidence of ill will or bad motive, if probative of “willingness to

publish unsupported allegations,” may be suggestive of actual malice). Instead,

“bias   .    .   .   may be a relevant consideration in evaluating other evidence to

determine whether a statement was made with reckless disregard for its truth.”

Mann, 150 A.3d at 1259.

            Applying these standards, including the “the weighing of [proffered]

evidence” and granting permissible inferences in Plaintiffs’ favor, the conclusion

should be that, even if Plaintiffs were properly subjected at the pleading stage to a

burden to proffer evidence supporting an inference of Defendants’ actual malice,

Plaintiffs satisfied that burden.

        In reaching a contrary conclusion, the Superior Court acknowledged that

under settled law, “the plaintiff can make this showing” in ways that include

“offering evidence that it was highly probable” that the defamatory report rests on


                                                  39
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 48 of 71




sources that are “unverified [and] anonymous.” App. at 664 (quoting Jankovic,

822 F.3d at 589-90). See also St. Amant, 390    U.S. at 732; Biro, 807 F.3d at 545
(holding that inference of actual malice is permissible where “defendant provides

no source for the allegedly defamatory statements”). But the Superior Court

simply failed to apply that standard to what CIR 112 says about it sources. A

careful reading of CIR 112 demonstrates that it is at least “highly probable” that

Steele did not know the identity of the ultimate source of the harmful “raw

intelligence” in CIR 112 because it “provides no source for the allegedly

defamatory statements.” Biro, 807 F.3d at 545. That is, CIR 112 does not attribute

its allegations of Plaintiffs’ purported acts of corruption (such as having an Alfà

employee deliver “bags of cash” bribes to Deputy Mayor Putin in the 1990s) to any

ultimate source—even a confidential one. Instead, CIR 112 suggests only that

Defendant Steele spoke to a Russian individual described as a “trusted compatriot”

of an anonymous Russian government official—who is not even described as a

first hand source of the allegations. In other words, CIR 112 reports that Steele or

someone working with him received these allegations from a “trusted compatriot”

of an unknown foreign government official who in turn learned of them from

elsewhere. In short, CIR 112 is a textbook example of reliance on “unverified

[and] anonymous” sources and therefore, under St. Amant, Jankovic, and Biro, is




                                         40
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 49 of 71




 legally sufficient evidence by itselfto sustain the conclusion that Defendants

 acted with reckless disregard when they circulated it to the media.

       Plaintiffs’ proffer in support ofDefendants’ recklessness also included the

 evidentiary point that cm 112 has no content that supports its defamatory

 headline. That is, as the Superior Court described, Cm 112’s headline “is

 capable of bearing the meaning that.. [Plaintiffs] were involved.
                                        .                                 . .   in any

Russian interference with the U.S. election” but its body evinces a “fhilure to

include [any] supporting facts” for that allegation. App. at 663-64. The Superior

Court nevertheless dispatched the significance ofthat point—describing it as a

mere “lack of evidence” for the headline, and then cited New York Times v.

Sullivan as authority for the notion that “lack ofevidence.   . .   ‘is constitutionally

insufficient to show Orecidessness.” App. at 664 (quoting New York Times v.

SullIvan, 376 U.S. 254,288 (1964)).

      But contrary to the Superior Court’s characterization, Plaintiffs’ argument

is not merely that Defendants lacked evidence for the published accusation of

election interference in cm 112’s headline—but is also that Defendants had no

verifiable, non-hearsay source for it. See supra at 21,39,41. The lack of a

verifiable non-anonymous source for the headline combined with Defendants’

complete inability to support it with even hearsay-based corroboration add up to

at least a permissible conclusion that Defendants had “obvious reasons to doubt”


                                       41
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 50 of 71




the accuracy of the headline. Moreover, the Supreme Court’s discussion of

recklessness in New York Times does not aid Defendants, as demonstrated by the

cases it cited. See New York Times, 376 U.S. at 288 (citing Charles Parker Co. v.

Silver City C’rystal Ceo., 116 A.2d 440, 446 (Conn. 1955) (holding that among that

which “is required” to conclude that speaker believed what he said “in good faith”

(the inverse of actual malice) is that speaker had actual “grounds for [his] belief’)).

Here, when all of the pertinent facts about CIR 112 and its headline are

considered—Steele’s lack of a non-anonymous source for the headline combined

with his lack of any disclosed information—even obtained indirectly—to support

it—the factual conclusion that Steele had no “grounds for” a belief in the accuracy

of the headline is legally permissible, c’harles Parker Co., 116 A.2d at 446,

warranting the inference that Steele acted recklessly in publishing CIR 112.

       Not only is CIR 112’s content itself evidence that permits an inference of

Defendants’ actual malice, but Plaintiffs proffered additional evidence for that

conclusion. Specifically, Defendants were biased, at least potentially, because they

published the defamatory report as paid operatives for a political campaign. See

Order, App. at 646. The Superior Court, while acknowledging the facts that give

rise to Defendants’ potential motive to publish the unsupported allegations,

appeared to ignore Defendants’ bias in its analysis. However, as discussed, supra

at 40, bias, although insufficient by itself, is a relevant consideration in


                                           42
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 51 of 71




determining whether a statement was made with reckless disregard for its truth.

Thus, this Court explained its conclusion in Mann that the plaintiffs had

sufficiently demonstrated actual malice so as to require the defeat of the Anti

SLAPP motion by stating that “another factor that a jury could take into account in

evaluating appellants’ state of mind.   .   .   [is that the publishers of the defamatory

statements] are deeply invested in one side of the global warming debate” that gave

rise to the publication of the defamatory statements. 150 A.3d at 1258-59. Much

the same is true here. Defendants, as paid political operatives, were “deeply

invested” in the 2016 election issues that gave rise to the publication of the entire

dossier, including CIR 112, and therefore, as in M~ann, that is a “factor that a jury

could take into account in evaluating appellants’ state of mind.” See Id.

      Finally, as the Superior Court noted, Plaintiffs proffered evidence that

Defendant Steele has described up to thirty percent of the larger dossier of which

CIR 11 2 is a part as inaccurate. The Superior Court disregarded this fact because

Steele did not specifically say that his assessment of the dossier’s inaccuracy

applied to CIR 112. See App. at 665. But that ignores the context of Steele’s

statement, which combined with other facts about CIR 112 make it reasonable to

treat Steele’s assessment of the overall inaccuracy of the dossier as applicable to

CIR 112. As described above, CIR 112’s sourcing is particularly suspect and its

content is internally inconsistent. Moreover, it purports to be a report about


                                            43
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 52 of 71




Plaintiffs’ company “Alfa”—while consistently filling to spell the company’s

name correctly. See Order, App. at 646, n.1. In light ofthese facts, the conclusion

is strong, or at least reasonable, that Steele’s confession of the Dossier’s

inaccuracy is applicable to cm 112, providing further evidence that Defendants

published it “with reckless disregard to whether it was false or not” See

Thompson v. Armstrong, 134 A.3d 305,311 (D.C. 2016); Order, App. at 663.

        Given Plaintiffs’ substantial proffer of evidence of Defendants’ actuai

malice, the Superior Court erred in concluding that Plaintiffs “could not prevail as

a matter oflaw.” Mann, 150 A.3d at 1236. Indeed, the Superior Court never

asked the “precise questioW’ this Court required in Mann, that is, whether a

properly instructed jury “could reasonably find for the claimant on the evidence

presented.” Id. Respectfblly, the Superior Court should have held that a properly

instructed jury could reasonably found for Plaintiffs.

      Further underscoring its erroneous application ofthe legal standard required

by Mann, the Superior Court held that Plaintiff? obligation to show Defendants’

reckless disregard required Plaintiffs to show that Defendants knew or were aware

“that no conceivable possibility existed,” App. at 664, that the allegation implied in

cm 112’s headline ofelectoral interference was false.    The Superior Court cited

no authority for saddling Plaintiffs with this “no conceivable possibility”

standard, and there is none. Instead, a plaintiff satisfies the actual malice


                                          44
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 53 of 71




 standard with proof that a statement was made “with reckless disregard of

 whether it was false or not” Thompson, 134 A.3d at 311, and a plaintiff is not

 required to show a defendant’s awareness of”no conceivable possibility” that

 the defamatory statement is true. In other words, even where the publisher of a

 defamatory statement thinks it is “conceivable” that the statement is true, when,

as here, the publisher has no original non-anonymous source for the allegation

and publishes is with reckless disregard of whether it is true or not, the law

permits the conclusion that he acted with actual malice.

       By failing to afford Plaintiffs the benefit of a reasonable inference, based on

the above-described evidence, that they could demonstrate Defendants’ actual

malice to a jury, the Superior Court not only misapplied the Act, but also deprived

Plaintiffs of constitutional Due Process and their Seventh Amendment jury trial

right. See Mann, 150 A.3d at 1236 (“[T]o remove doubt that the Anti-SLAPP

statute respects the right to a jury trial, the standard to be employed by the court in

evaluating whether a claim is likely to succeed may result in dismissal only if the

court can conclude that the claimant could not prevail as a matter of law.”). Here,

given the internal contradiction in the report in question, Defendants’ lack of an

original non-anonymous source for the report’s allegations, Defendants’ bias as

paid political operatives and Steele’s doubt about the accuracy of the overall

dossier, it cannot fairly be concluded that that Plaintiffs cannot prove Defendants’


                                          45
       Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 54 of 71




 actual malice “as a matter of law.” By nevertheless granting the Special Motion,

 the Superior Court deprived Defendants of their constitutional rights to due process

 and a jury trial.

 IV.    THE SUPERIOR COURT ERRED BY DENYING PLAINTIFFS
        TARGETED DISCOVERY TO OPPOSE THE MOTION
        The Act permits a party opposing a special motion to have targeted

discovery where it “appears likely” that such discovery “will enable the plaintiff to

defeat the motion.” D.C. Code      §   16-5502(c)(2). The phrase “likely” when used in

the Act to describe a plaintiff’s likelihood of defeating the motion does not mean

more likely than not, but rather, is satisfied by a considerably lower level of

probability. See Mann, 150 A.3d at 1234-3 5       .   In that light, it was erroneous for

the Superior Court to conclude that targeted discovery was not “likely” to enable

Plaintiffs to defeat the motion.

       Indeed, there are various ways in which targeted discovery would have been

reasonably likely to afford Plaintiffs with evidence that would have enabled them

to defeat the motion. First, targeted discovery would have likely enabled Plaintiffs

to persuade the Superior Court that, under Gertz, the controversy “giving rise to”

the publication of CIR was not the controversy identified by the Superior Court

and instead, was the controversy about the 2016 Trump presidential campaign’s

alleged collusion with the Kremlin and its agents. Discovery would have likely

provided Plaintiffs with evidence to support that definition of the controversy

                                            46
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 55 of 71




 because, if Defendants and Fusion GPS were deposed, it is plausible that they

would acknowledge that an interest in the “Trump-Russia” question gave rise to

the creation and publication of CIR 112—not an interest in relationships between

Russian oligarchs and the Russian government.

       Discovery could have enabled Plaintiffs to defeat the special motion, even if

they were adjudicated as LPPFs, by enabling Plaintiffs to demonstrate that

Defendants published the defaii~atory statements with reckless disregard of their

truth. As discussed above, the “anonymous” and “unverified” nature of an

accusation supports the conclusion that it was made recklessly. Here, on its face,

the content of CIR 112 strongly supports the conclusion that the ultimate source for

the accusations circulated by Defendants are unknown to Defendants. Indeed, if

Defendant Steele had communicated directly or even indirectly with the source of

the corruption allegations that pervade CIR 112, CIR 112 would presumably say

so—even if Defendants chose not to reveal their source. But here, instead, CIR

112 places the ultimate source at least two levels of communication away from the

“trusted compatriot” with whom Defendant Steele apparently communicated,

making it unlikely that Steele knows with whom or how the allegations that he

published originated. In that light, at a minimum, Plaintiffs should have been able

to ask Steele whether he has any such source. His reasonably probable answer—

that he does not—would enable Plaintiffs to defeat the motion by demonstrating


                                         47
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 56 of 71




 that the source of the allegations is indeed unverified and unknown. Furthermore,

the fact that the defamatory report in question misspells the name of Alfa,

Plaintiffs’ company, as “Alpha”—adds further doubt about the quality of

Defendants’ source—and creates the likelihood that Defendants harbored such

doubts of their own—in which light it was error to deny targeted discovery to

Plaintiffs.

       Other evidence provided by Plaintiffs further reinforces the conclusion that

discovery would have enabled Plaintiffs to show an ability to prevail on their

defamation claim. For example, all three Plaintiffs submitted declarations averring

that the alleged conduit for the bribes in the I 990s, an Alfa employee at the time

named Oleg Govorun, did not actually work for Alfa then. See App. at 639-44.

Defendants could have easily learned this fact—making the accusation

demonstrably false—but they did not, further leading to a potential legitimate line

of inquiry as to why Defendants did not take steps to corroborate or refute their

allegations against Plaintiffs before publishing them.

      Finally, the fact that the Superior Court perceived the key issue in dispute to

be a matter of Defendants’ state of mind (their actual malice), reinforces the

conclusion that this was a particularly appropriate case for allowing targeted

discovery. See, e.g., Hutchinson v. Proxmire, 443 U.S. 111, 120, n.9 (1979).

(noting that because proof of actual malice “calls a defendant’s state of mind into


                                         48
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 57 of 71




 question.   .   .   [itj does not readily lend itself to summary disposition” (citing 10 C.

 Wright & A. Miller, Federal Practice and Procedure          § 2730, pp.      590-592 (1973))).

 Indeed the Supreme Court has recognized that a defamation plaintiffs ability to

prove actual malice should not be impeded by restrictions into inquiry regarding

the defendant’s state of mind, even when such discovery would otherwise infringe

on a media defendant’s editorial privilege. See Herbert v. Lando, 441 U.S. 169,

 1 75 (1 979). In Herbert, the Supreme Court forbade the “erect[ionj [of] an

impenetrable barrier to the plaintiff’s use of such evidence.        .   .   particularly when

defendants themselves are prone to assert their good-faith belief in the truth of their

publications, and libel plaintiffs are required to prove knowing or reckless

falsehood with ‘convincing clarity.” Id. at 170.

      Even though the Supreme Court decided Hutchinson and Herbert v, Lando

long before the first enactment of any Anti-SLAPP statute, the High Court’s

recognition that discovery into a defendant’s mental process is particularly

appropriate when a plaintiff is subjected to a burden to demonstrate actual malice

is nevertheless relevant to how courts should interpret the scope of anti-SLAPP

discovery provisions where, as here, plaintiffs have been saddled with the burden

to prove actual malice. Given that Plaintiffs have been subjected to such a burden,

the Superior Court’s denial of discovery—even in light of the very real potential

for discovery to produce helpful evidence for Plaintiffs—was in substance the


                                               49
      Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 58 of 71




erection of the “impenetrable barrier” foreclosing inquiry into Defendants’ state ol

mind of the kind that Herbert v. Lando disapproves.

       In sum, Plaintiffs do not seek discovery “merely to satisfy curiosity.”

Herbert, 441   U.s.   at 174. Rather, they seek limited discovery on topics solely

within Defendants’ control to the extent necessary to show a likelihood of success

on the merits. Accordingly, targeted discovery to enable Plaintiffs to meet their

burden under the Anti-S LAPP Act was warranted under D.C. Code         §   16-

5502(c)(2), and the Superior Court’s contrary conclusion was an erroneous

application of the Act and a violation of Plaintiffs’ right to due process.

                                    CONCLUSION
       Respectfully, this Court should reverse the Superior Court’s decision an~

reinstate Plaintiffs’ lawsuit.

Dated: December 10, 2018

                                                 /s/Aian S. Lewis
                                           Alan S. Lewis* (#NY0252)
                                           John J. Walsh
                                           Madelyn K. White
                                           CARTER LEDYARD & MILB URN LLP
                                           2 Wall Street
                                           New York, NY 10005
                                           Tel.:   212-238-8647
                                           Fax:    212-732-3232
                                           Email: lewis@clrn.com




                                           50
     Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 59 of 71




                                               /s/ Kim Hoyt Sperduto
                                        Kim Hoyt Sperduto (D.C.# 416127)
                                        SPERDUTO THOMPSON & GAS SLER PLC
                                        1747 Pennsylvania Avenue, NW, Suite 1250
                                        Washington, DC 20006
                                        Tel.: 202-408-8900
                                        Fax:   202-408-8910
                                        Email: ksperduto~stglawdc.com

                                       A ttorneys for Plaintiffs-Appellants
                                        Mikhail Fridman, et al.


                         CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of December, 2018, the foregoing was

served electronically upon:

      Christina Hull Eikhoff, pro hac vice
      Kristin Ramsay, pro hac vice
      ALSTON & BIRD LLP
      1201 West Peachtree Street
      Atlanta, Georgia 30309
      (404) 881-7000

      Kelley C. Barnaby
      ALSTON & BIRD LLP
      950 F Street, NW
      Washington, D.C. 20004
      (202) 239-3300

      Counselfor Appellees

                                             /s/Alan S. Lewis
                                             Alan S. Lewis




                                       51
Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 60 of 71




                   ADDENDUM
    Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 61 of 71




                       ADDENDUM TABLE OF CONTENTS

                                                                   Page

D.C. Code   §   16-550 1   .                                      Add. 1

D.C. Code   §   16-5502                                           Add. 4

D.C. Code   §   16-5504                                           Add. 9




                                 Add. i
              Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 62 of 71




                                                   D.C. CodeA 1 6-550.1
                            The Official Code is current through December 7, 2018 [D.C. Law 22-179].

District of C’ohunbia Official Code > Division IL Judiciary and Judicial Procedure. (Titles 11    17,) > Title  —


16. Particular Actions, Proceedings and Matters. (Chs. 1    55,) > Chapter 55. Strategic Lawsuits Against
                                                                   —


Public Participation. (~s~ 1 6-5501  1 6-5505)
                                            —




 § 16-5501. Definitions.
         For the purposes of this chapter, the term:
              (1)”Act in furtherance of the right of advocacy on issues of public interest” means:
                   (A)Any written or oral statement made:

                       (i)In connection with an issue under consideration or review by a legislative, executive, or judicial body,
                       or any other official proceeding authorized by law; or

                       (ii)ln a place open to the public or a public forum in connection with an issue of public interest; or

                   (B)Any other expression or expressive conduct that involves petitioning the government or communicating
                   views to members of the public in connection with an issue of public interest.
               (2)”Claim” includes any civil lawsuit, claim, complaint, cause of action, cross-claim, counterclaim, or other civil
              judicial pleading or filing requesting relief.

              (3)”Issue of public interest” means an issue related to health or safety; environmental, economic, or community
              well-being; the District government; a public figure; or a good, product, or service in the market place. The term
              “issue of public interest” shall not be construed to include private interests, such as statements directed primarily
              toward protecting the speaker’s commercial interests rather than toward commenting on or sharing information
              about a matter of public significance.
              (4)”Personal identif~’ing information” shall have the same meaning as provided in     §    ~2~7Ojj3.

History

(Mar. 31, 2011, D.C. Law 18-351,    §   2, .58 D(7R 741; Sept. 26, 2012, D.C. Law 19-171,   §   401, 59 DCI? 6790.)

Annotations

Notes


Legislative history of Law 18-351.      —




Legislative history of Law 18-351. Law 18-351, the “Anti-SLAPP Act of 2010”, was introduced in Council and assigned Bill
No. 18-893, which was referred to the Committee on Public Safety and the Judiciary. The Bill was adopted on first and second
readings on November 23, 2010, and December 7, 2010, respectively. Signed by the Mayor on January 19, 2011, it was
assigned Act No. 18-701 and transmitted to both Houses of Congress for its review. D.C. Law 18-351 became effective on
March 31, 2011.



                                                             Add. 1
             Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 63 of 71

                                                                                                                       Page 2 of 3
                                                        D.C. Code   §   16-5501

 Legislative history of Law 19-171.—

 Law 19-171, the “Technical Amendments Act of 2012,” was introduced in Council and assigned Bill No. 19-397. The Bill was
 adopted on first and second readings on Mar. 20, 2012, and Apr. 17, 2012, respectively. Signed by the Mayor on May 23, 2012,
 it was assigned Act No. 19-376 and transmitted to Congress for its review. D.C. Law 19-171 became effective on September
 26, 2012.

Editor’s notes. —

 Section 401 ofD.C. Law 19-171 enacted this chapter into law.

 CASE NOTES


     Applicability.

     Motion to dismiss denied.



Applicability.

In plaintiffs’ suit for defamation, false light, assault, and intentional infliction of emotional distress against defendants seeking
to construct an Islamic community center near the site of the tragic destruction of the World Trade Center in the September 11,
2001 attacks, defendants’ statements in their motion to dismiss the state court action were protected by the judicial proceedings
privilege. Defendants were entitled to dismissal under the District of Columbia Anti-Strategic Lawsuits Against Public
Participation Act of 2010, as plaintiffs’ claims arose from an act in furtherance of the right of advocacy on issues of public
interest and they failed to demonstrate a likelihood of success on the merits of their claims [mia~ ~ Rcnij i9 F Supp 3d 4~
2014LLSDi.cLLEXIS 53960 (D.D C. 2014’, aff’d on other grounds, 812 F3d 1102, 421 US. App, D.C. 158, 2016 US. App.
L~12JI2. (.~          Cir, 20162.

Anonymous speaker’s Internet website edit concerned a public figure because the attorney who was the subject of the edit, by
the attorney thrusting the attorney to the forefront of a public controversy, could have been considered a limited-purpose public
figure Do~ \o          mkç,,,,Ol 4 v/JO’ / 2014 J2f4pj11~1S16’JP(2014J

Where a writer made comments about a public official from the Republic of Liberia, dismissal of the official’s defamation suit
was warranted because, inter alia, the District of Columbia Anti-Strategic Lawsuits Against Public Participation Act of 2010’s
special motion to dismiss provisions applied in federal proceedings where jurisdiction was based on diversity, certain privileges
applied, the official qualified as a limited purpose public figure, and there was no indication that a statement characterizing the
official as a warlord was false or made with actual malice J3o~j~Ad Wonthj,ijxioup,,.,9~O1- Supi~2d 249 20/? ( ‘
LiiX1S884Y4.D.C201’~j.

Application of the District of Columbia’s Anti-SLAPP Act,          ~ et seq., to a university professor’s action for
libel against the publisher of a magazine and a website and affiliated parties was appropriate because the case involved
published commentary on the professor’s research into issues of climate change, which was a topic of public interest. Mannv.
~ sLLC ~JL LtLL~ 2QL~ 12 c ~c815~1J        [S,Zif~ ~_5iwu    Ci Jul1 J9~20l’)

Where a Palestinian business owner brought a defamation action against the author of an article and the owner of a magazine
covering topics on global politics and economics, defendants prevailed on their motion to dismiss under the Anti-Strategic
Lawsuits Against Public Participation Act. The question of whether sons of the Palestinian president had enriched themselves
at the expense of Palestinians and U.S. taxpayers as discussed in the article was fundamentally a matter of the public interest.
 lbbas~JiJ4~pj’9/utG;uup ft ( 9 ~5 J_~j2p,,,,jjj            1,    ~ / )t ‘,i 11 \ 1~ / 91 ‘ ~J)j/,f,,~?/3 affd on other grounds
~



                                                             Add. 2
               Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 64 of 71

                                                                                                                   Page 3 of 3
                                                            D.C. Code   §   16-5501

In a defamation action against the author of an article and the owner of a magazine covering topics on global politics and
economics, the United States Court of Appeals for the District of Columbia held that the District of Columbia Anti-Strategic
Lawsuits Against Public Participation Act of 2010 could be applied in federal court. has v. Foreig~f~~lici Givup, LL~975
I 5u~pp2d / ~ftL~CS.flist 1/XIS / ~91~(D/) ( 201 ~ aff’d on other grounds ~cS /              j~2~t 414 ( S ~p 1) f~ 46~’
LQJiJ ~ 4j~JiXiS 6~8~j~_( Cu 20121


Motion to dismiss denied.

Where plaintiff sued defendant for assault and other torts, the court denied her motion to dismiss defendant’s counterclaims
under the D.C. Strategic Lawsuits Against Public Participation Act because plaintiff did not allege that she had undertaken any
advocacy on issues of public interest, and her claims, which alleged improper sexual conduct by defendant, her supervisor,
involved a private interest and did not arise out of the type of advocacy protected by the Act. j~ /ç~     ch,nhhari, 2016 1). C.
.~iu~tr LL\I~ 10JL~      ~              (1   Jan /9 201(0



District of Columbia Official Code
Copyright © 2018 All rights reserved.



   I~nd of l)oeument




                                                               Add. 3
              Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 65 of 71




                                                   ~itIe16~55O2
                             The Official Code is current through December 7, 2018 [DC. Law 22-179].

District of Columbia Official Code > Division II. Judiciary and Judicial Procedure. (Titles 11    17,) > Title —


16. Particular Actions, Proceedings and Matters. (i.2hs. 1  55,) > Chapter 55. Strategic Lawsuits Against
                                                                   —


Public Participation. (‘~ 1 6-5501   16-5505,)
                                        —




   16-5502. Special motion to dismiss.

     (a)A party may file a special motion to dismiss any claim arising from an act in furtherance of the right of advocacy on
     issues of public interest within 45 days after service of the claim.

     (b)If a party filing a special motion to dismiss under this section makes a prima facie showing that the claim at issue arises
     from an act in furtherance of the right of advocacy on issues of public interest, then the motion shall be granted unless the
     responding party demonstrates that the claim is likely to succeed on the merits, in which case the motion shall be denied.

     (c)

              (1)Except as provided in paragraph (2) of this subsection, upon the filing of a special motion to dismiss, discovery
              proceedings on the claim shall be stayed until the motion has been disposed of.
              (2) When it appears likely that targeted discovery will enable the plaintiff to defeat the motion and that the
              discovery will not be unduly burdensome, the court may order that specified discovery be conducted. Such an
              order may be conditioned upon the plaintiff paying any expenses incurred by the defendant in responding to such
              discovery.
    (d)The court shall hold an expedited hearing on the special motion to dismiss, and issue a ruling as soon as practicable
    after the hearing. Tf the special motion to dismiss is granted, dismissal shall be with prejudice.

History

(Mar. 31, 2011, D.C. Law l835l, § 3, 58 DC)? 741; Apr. 20, 2012, D.C. Law 19-120,          §   201, 5$DQR_11235; Sept. 26, 2012,
D.C. Law 19-171, § 401, S9DCR6!90.)

Annotations

Notes


Effect of amendments.    —




D.C. Law 19-120, in subsec. (c)(2), substituted “specified discovery” for “specialized discovery”.

Emergency legislation.   —




For temporary (90 day) amendment of section, see § 201 of Receiving Stolen Property and Public Safety Amendments
Emergency Amendment Act of 2011 (D.C. Act 19-261, December21, 2011,58 DCR 11232).

For temporary (90 day) amendment of section, see § 201 of Receiving Stolen Property and Public Safety Amendments
Congressional Review Emergency Amendment Act of 2012 (D.C. Act 19-326, March 19,2012,59 DCR 2384).


                                                            Add. 4
               Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 66 of 71

                                                                                                                        Page 2 of 5
                                                        D.C. Code   §   16-5502

 Legislative history of Law 18-351. —

 For history of Law 18-351, see notes under    §   JQ1.

 Legislative history of Law 19-120.—

 Law 19-120, the “Receiving Stolen Property and Public Safety Amendment Act of 2011”, was introduced in Council and
 assigned Bill No. 19-2 15, which was referred to the Committee on the Judiciary. The Bill was adopted on first and second
 readings on November 1, 2011, and December 6, 2011, respectively. Signed by the Mayor on December 21, 2011, it was
 assigned Act No. 19-262 and transmitted to both Houses of Congress for its review. D.C. Law 19-120 became effective on
 April 20, 2012.

Legislative history of Law 19-171.     —




 See note to   §   ]L~:~2QI,

Editor’s notes.     —




Section 401 ofD.C. Law 19-171 enacted this chapter into law.

CASE NOTES


     Construction with federal law.

     Defamation.

     Motion to dismiss denied.

     Practice and procedure.

     Time limitations.



Construction with federal law.

In plaintiffs’ suit for defamation, false light, assault, and intentional infliction of emotional distress against defendants seeking
to construct an Islamic community center near the site of the tragic destruction of the World Trade Center in the September 11,
2001 attacks, defendants were entitled to dismissal under the District of Columbia Anti-Strategic Lawsuits Against Public
Participation Act of 2010. Plaintiffs claims arose from an act in furtherance of the right of advocacy on issues of public
interest, and they failed to demonstrate a likelihood of success on the merits of their claims. Forras v. Roof 391~’.Supji. 3d 45,
2011US 1)Lsr LLXJS ~39OO (1) DC 20!4 affd on othei giounds Sf21 Id 1102 12/IS jj~pDC/~_2016(SIpij
LL’i1524 (DC (u20f~}

Where a Palestinian business owner brought a defamation action against the author of an article and the owner of a magazine
covering topics on global politics and economics, defendants prevailed on their motion to dismiss under the Anti-Strategic
Lawsuits Against Public Participation Act. The question of whether sons of the Palestinian president had enriched themselves
at the expense of Palestinians and U.S. taxpayers as discussed in the article was fundamentally a matter of the public interest.
 I/has s~ fo;lcn1’o1uL~;oapjj~QTh1S(pp 2/I 201-~ t,SJ),stf!\!S139177 iD))( 201~ affd on othergrounds
   I~iL13~LL5~Jjm              1)1 46      2Q]~~S1~pLLXJ5682(1)(                  (a 20I’,~

In a defamation action against the author of an article and the owner of a magazine covering topics on global politics and
economics, the United States Court of Appeals for the District of Columbia held that the District of Columbia Anti-Strategic
Lawsuits Against Public Participation Act of 2010 could be applied in federal court. A/)!       i~5~/of~_Grv~p LLC. 975


                                                             Add. 5
              Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 67 of 71

                                                                                                                     Page 3 of 5
                                                       D.C. Code   § 16-5502
 [Sup~2d!~~j?13 US 1*~t I         rx~s   i   ~ID[)(20i’) affd on other giounds            8 ~F,d1?2/t II I ( S I~fpD(46c
 ~‘ILL~ L ~                 2 (1) ~~~1L2 9122

 District of Columbia’s anti-SLAPP (Strategic Lawsuit Against Public Participation) statute’s special motion to dismiss
procedure attempted to answer same question covered by federal rules governing motions to dismiss and for summary
judgment, whether court could dismiss company’s tort claims with prejudice on preliminary basis based on pleadings or on
matters outside pleadings merely because company had not demonstrated that claim was likely to succeed on merits, so that
District of Columbia law would be preempted to extent that it would not apply in federal court sitting in diversity, if federal
rules were valid under Rules Enabling Act; although special motion to dismiss might raise arguments that were identical to
motion to dismiss, District statute ultimately mandated dismissal with prejudice if plaintiff failed to demonstrate likelihood of
success on merits, even where plaintiff raised genuine issue of material fact and even where dismissal without prejudice was
appropriate. 3/Il Co. v. Soul Iei. 842 1” Szipp. 3d 85. 2012 U3~ Dist. LEXIS 13860 (D.D.C. 2012), amended, 3012 US. Dist.
LLL~iLIPJ~2J2ct. 22. ~~j?J.


Defamation.

Where a writer made comments about a public official from the Republic of Liberia, dismissal of the official’s defamation suit
was warranted because, inter alia, the District of Columbia Anti-Strategic Lawsuits Against Public Participation Act of 2010’s
special motion to dismiss provisions applied in federal proceedings where jurisdiction was based on diversity, certain privileges
applied, the official qualified as a limited purpose public figure, and there was no indication that a statement characterizing the
official as a wailoid was false or made with actual malice Bo/~ ~ It/llthilhii G’o~ 90 E~j1p2d2I920h( SDi’~t
LEViS 88494 (D.D.c:. 201$.



Motion to dismiss denied.

Where plaintiff sued defendant for assault and other torts, the court denied her motion to dismiss defendant’s counterclaims
under the D.C. Strategic Lawsuits Against Public Participation Act because plaintiff did not allege that she had undertaken any
advocacy on issues of public interest, and her claims, which alleged improper sexual conduct by defendant, her supervisor,
involved a private interest and did not arise out of the type of advocacy protected by the Act. Pa,B,vhmbhatt,20J6L~C
                         u ~ Ci. Jui. 19,20/6).



Practice and procedure.

Order denying a special motion to dismiss under the District of Columbia’s Anti-Strategic Lawsuits Against Public
Participation (Anti-SLAPP) Act meets the requirements of conclusivity, separability, and effective unreviewability and is
immediately appealable to the District of Columbia Court of Appeals, in light of the Act’s purpose to create a substantive right
not to stand trial and to avoid the burdens and costs of pre-trial procedures, a right that would be lost if a special motion to
dismiss is denied and the case proceeds to discovery and trial. ~ netiti’lnI r.Inst. v. Iwo 50A.3d]213, 2016 D.C
L.EXL~lc20~ 6,).

In considering a special motion to dismiss, the court evaluates the likely success of the claim by asking whether a jury properly
instructed on the applicable legal and constitutional standards could reasonably find that the claim is supported in light of the
evidence that has been produced or proffered in connection with the motion. This standard achieves the statutory goal of
weeding out meritless litigation by ensuring early judicial review of the legal sufficiency of the evidence, consistent with First
Amendment principles, while preserving the claimant’s constitutional right to a jury trial. ~
 )~di2h~Oi6 Df/lpp 115/S 4?~j/) C. ~0/6j

Although the court can be confident that “on the merits” refers to success on the substance of the claim, the meaning of the
requirement that the opponent “demonstrate that the claim is likely to succeed” is more elusive. Use of the word “demonstrate”
indicates that once the burden has shifted to the claimant, the statute requires more than mere reliance on allegations in the


                                                            Add. 6
             Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 68 of 71

                                                                                                                        Page 4 of 5
                                                        D.C. Code   §   16-5502

 complaint, and mandates the production or proffer of evidence that supports the claim. f~onip~/itiv~ Enter Jest. v. Mann. 150
 i~ ~d ~ 2PL6J~L )~iiX~iTh_2~2L6i
 Because it is a variable standard that is used for a different purpose, “a likelihood of success,” the term used in deciding
 requests for preliminary injunctions and stays, does not determine the proper interpretation of the “likely to succeed” standard
 for decidmg special motions to dismiss undei the Anti SLAPP Act ~p~pp.ppisjntc; Inst s lispm 1)0 I ~dl2lL2016
 ~

Phrase “likely to succeed on the merits,” must be interpreted in a manner that does not supplant the role of the fact-finder, lest
the statute be rendered unconstitutional. To remove doubt that the Anti-SLAPP statute respects the right to a jury trial, the
standard to be employed by the court in evaluating whether a claim is likely to succeed may result in dismissal only if the court
can conclude that the claimant could not prevail as a matter of law, that is, after allowing for the weighing of evidence and
permissible inferences by the jury. con~ptitjye Finer. InsLviannj50A.3d/2132016 D.C. App. LEXJS 435_D.~2()I6.

Anti-SLAPP Act gives the defendant the option to up the ante early in the litigation, by filing a special motion to dismiss that
will require the plaintiff to put his evidentiary cards on the table and makes the plaintiff liable for the defendant’s costs and fees
if the motion succeeds. Even if the Anti-SLAPP special motion to dismiss is unsuccessful, the defendant preserves the ability to
move for summary judgment under D.C. Super. Ct. Civ. R. 56 later in the litigation, after discovery has been completed, or for
a directed verdict under D.C. Super. Ct. Civ. R. 50 after the presentation of evidence at trial. ~oinpetirine Enier. Inst. i. 3’1an~.
)~0/ ~~d12b 20/a J)(~jpp L1Xi~~(1L(.~0L~)

Where the trial court characterized the evidence of actual malice as “slight” and as not amounting to a showing by clear and
convincing evidence, the Anti-SLAPP Act authorized the court to permit targeted discovery for the purpose of responding to a
special motion to dismiss. Granting a request for such discovery was the proper way to proceed, if it appeared likely that
targeted discovery would enable the plaintiff to shoulder his evidentiary burden to overcome the special motion to dismiss and
would not be unduly burdensome to the defendants (oinptrltii. I aPi 1n~i~kinn~j~O1 ,d 121, 0J~j~j~4pp i/XIS
435 (‘DC. 2016).

As federal procedural rules regarding summary judgment and dismissal answered the same question as the D.C. Anti-Strategic
Lawsuits Against Public Participation Act, and the Rules were valid under the Rules Enabling Act, a federal court exercising
diversity jurisdiction was required to apply the Rules instead of the Act’s special motion to dismiss provision. Abbas v. Fore~gii
        ~pppp LLc S~LLL~2~_JL4                    JpLLJ2i_4~ -J~L~.L~.JppJ1                   7S2 (DC (a 201’) revoked and
replaced, In ec Gawker Media LLC 571 BR. 612~Qi7 Bankt~. LEXJ.S 2$64(i~gnke.ED.XY 2017).

University professor was entitled to proceed with a lawsuit against the publisher of a magazine and a website and affiliated
parties because the District of Columbia’s Anti-SLAPP Act, D.C. Code § /6-5501 et seq., did not bar the lawsuit as the
professor presented a sufficient legal basis for the professor’s defamation claims and the fair comment privilege was not
iviilable to the publisher and its affiliates ~ Im 20I~I)(5ztjxiJ1X1S?!D(_~gpu Cr 1u~L9
~‘i2L~i.

Time limitations.

It was unnecessary to decide whether the collateral order doctrine provided jurisdiction to review the denial of a motion to
dismiss under the District of Columbia Anti-SLAPP Act of 2010, D.C. Code § ~5~J et seq., because the merits of the
appeal were a foregone conclusion. The motion was untimely, and the statutory time period could not be extended under Fed.
~~                                  1932,_405 U S. App D.C 39S~2013 US.4pp.L FY15 1Z9~2±.~fLL~z.

Applied in

Dee ive.ir.Bu,ke.2014D.C 1 pp. LEXIP 16$J41             29~20J4).

Research References & Practice Aids

                                                             Add. 7
               Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 69 of 71

                                                                              Page 5 of 5
                                                   D.C. Code   §   16-5502




Section references.

This section is referenced in      §    16-5504.


District of Columbia Official Code
Copyright © 2018 All rights reserved.




   Eud of I)   Lment




                                                       Add. 8
                  Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 70 of 71




                                                     .~ie                1 6-5504
                              The Official Code is current through December 7, 2018 [D.C. Law 22-179j.

District of Columbia Official Code > Division IL Judiciary and Judicial Procedure. (Titles 11   17) > Title     —


16. Particular Actions, Proceedings and Matters. (Chs. 1   55) > Chapter 55. Strategic Lawsuits Against
                                                                    —


Public Participation. (/~SS~ 1 6-5501 1 6-5505)
                                           —




 §   1. 6-5504. Fees and costs.

        (a)The court may award a moving party who prevails, in whole or in part, on a motion brought under     § ~ or § .L~:
        ~ the costs of litigation, including reasonable attorney fees.
        (b)The court may award reasonable attorney fees and costs to the responding party only if the court finds that a motion
        brought under § 16-5502 or § 16:5503 is frivolous or is solely intended to cause unnecessary delay.

History

(Mar. 31, 2011, D.C. Law 18-351,      §   5, 55 DCJ? 7-IL; Sept. 26, 2012, D.C. Law 19-171,   §   401, 59DCJ? 6190.)

Annotations

Notes


Legislative history of Law 18-351.        —




For history of Law 18-351, see notes under § /6-5501.

Legislative history of Law 19-171.        —




See note to   §   16-550/.

Editor’s notes.    —




Section 401 of D.C. Law 19-171 enacted this chapter into law.

CASE NOTES



Fees.



As a defamation action was dismissed under the federal rules for failure to state a claim rather than under the special dismissal
provision of the D.C. Anti-Strategic Lawsuits Against Public Participation Act, an award of attorneys fees was not warranted.



                                                              Add. 9
               Case 1:17-cv-02041-RJL Document 46-1 Filed 12/11/18 Page 71 of 71

                                                                                                                        Page 2 of2
                                                        D.C. Code   §   16-5504

 IbbaslFo,u(y, Po/iu Creep JIC 78, 1’ 3~ji~_1j(~ ~ ~1~j~c 16. 201. I S~jJ/pjj~.1S6782 (DC Cu .10/.)
revoked and replaced, In re Gawlceri9fed/aLLC,571 B.??. 6~2O17 Bunke. LEXIS 2364 (11ankr.SJ).NJ’.20j7,~.



This section entitles a party who prevails on a special motion to quash a subpoena to a presumptive award of reasonable
attorneys fees on request, unless special circumstances would render such an award unjust; the movant is not also required to
show that the underlying suit was frivolous or improperly motivated Do, i Runt 1        1 ‘(1 cô9 .,0?6 1) C 4pp /1 \15 49
(I). C. 2016).

In a strategic litigation against public participation (SLAPP) suit, the trial court erred in denying attorneys fees to an
anonymous defendant who prevailed on a special motion to quash a subpoena for identi1~’ing information under 1) 1. C ad, ~
16-5503 of the Anti-SLAPP Act, as the fact that defendant rejected a settlement offer plaintiff made after filing the suit and
seeking to learn defendants identity was not a “special circumstance” that would render such an award unjust. 2yBnrke.
133,1.3(1569, 2016 D.C. .4pp. i.EXJS 49 (D.C 20/6).

Anti-SLAPP Act gives the defendant the option to up the ante early in the litigation, by filing a special motion to dismiss that
will require the plaintiff to put his evidentiary cards on the table and makes the plaintiff liable for the defendant’s costs and fees
if the motion succeeds. (‘o,nj.etilive Enter. met. t. Alone, 150,1.3(1 1213, 2016 D.C,,lpp. LE.\7S ./35 (D.C. 2016).




District of Columbia Official Code
Copyright© 2018 All rights reserved.



   Eud of t)occ meet




                                                            Add. 10
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 1 of 16




                EXHIBIT 2
    Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 2 of 16


                                 RECORD NO. 18-CV-0919
                                              ~ht ~
                     iEI~ztrirt ut (~tmuh~a
                                      cflmzrt nf ‘~n~dz
                                                                                            Clerk of the Court
                                                                                   Received 12/10/2018 03:55 PM
                                                                                   Filed 12/10/2018 03:55 PM



             MIKHAIL FRIDMAN, PETR AVEN, AND
                      GERMAN KHAN ,
                                                                           Appellants,

                                                   V.




    ORBIS BUSINESS INTELLIGENCE LIMITED AND
              CHRISTOPHER STEELE,
                                                                           Appellees.




      ON APPEAL FROM CASE NO. 2018 CA 002667 B IN THE
  DISTRICT OF COLUMBIA SUPERIOR COURT, CIVIL DIVISION,
  THE HONORABLE ANTHONY C. EPSTEIN, JUDGE PRESIDING


       COURTESY COPY OF BRITISH HIGH COURT FILING




*Alan S. Lewis, pro hac vice                              Kim Hoyt Sperduto
J01111 J. Walsh, pro hac vice                             SPERDuT0 THOMPSON    & GA5sLER PLC
Madelyn K. White, pro hac vice                            1747 Pennsylvania Avenue, NW, Suite 1250
CARTER LEDYARD & MILBuRN LLP                              Washington, B.C. 20006
2 Wall Street                                             (202) 408-8900
New York, New York 10005
(212) 238-8614

(‘ounsel forAppellants                                    (‘ounselfor Appellants
 THE LEX GROUP’~ + 1050 Connecticut Avenue, N.W. + Suite 500, #5190 + Washington, D.C. 20036
                         (202) 955-0001 + (800) 856-4419 4 www.the1exgroup.com
  Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 3 of 16




IN THE HIGH COURT OF JUSTICE
QUEEN’S BENCH DIVISION
MEDIA AND COMMUNICATIONS LIST
                                                                  Claim No. HQ18M01646

BETWEEN:

                                       (1) PETER AVEN
                                   (2) MIKHAIL FRIDMAN
                                     (3) GERMAN KHAN


                                             -and


                        ORBIS BUSINESS INTELLIGENCE LIMITED
                                                                              Defendant




                    DEFENDANT’S RESPONSE TO PART 18 REQUEST




    UNDER PARAGRAPH 1
    Of “Fusion engaged Orbis to provide the intelligence memoranda because Fusion’s
    client needed the information contained in those memoranda for the purposes of
    prospective legal proceedings and/or obtaining legal advice and/or for establishing,
    exercising or defending legal rights.”


    Your requests and our responses


    1.     Did Fusion engage Orbis to provide the intelligence memoranda pursuant to
           an agreement made orally or an agreement in writing?


           Response: orally.




                                             1
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 4 of 16




  2.     If made orally, state when, where and between whom it was made, setting
         out the full substance of the words which constituted the agreement.


         Response: Fusion engaged the Defendant pursuant to an agreement made
         orally between Mr Glenn Simpson of Fusion and Mr Christopher Steele of the
         Defendant in June 2016. Fusion instructed the Defendant to investigate and
         report, by way of preparing confidential intelligence memoranda, on Russian
        efforts to influence the US Presidential election process in 2016 and on links
        between Russia and the then Republican candidate and now President
        Donald Trump.


 3.     If made in writing, supply a copy of the agreement.


        Response: not applicable.


 4.     Is it Orbis’ case that Fusion’s client needed the information contained in
        Memorandum 112:
        (a) For the purposes of prospective legal proceedings?
        (b) For the purposes of obtaining legal advice?
        (c) For the purpose of establishing, exercising or defending legal rights.


       Response: (b) and (c). Fusion’s immediate client was law firm Perkins Coie
       LIP. It engaged Fusion to obtain information necessary for Perkins Coie LLP to
       provide legal advice on the potential impact of Russian involvement on the
       legal validity of the outcome of the 2016 US Presidential election. Based on
       that advice, parties such as the Democratic National Committee and HFACC
       Inc. (also known as “Hillary for America”) could consider steps they would be
       legally entitled to take to challenge the validity of the outcome of that
       election. In turn, that may have resulted in legal proceedings within the
       meaning of limb (a) above, but the immediate needs of Fusion’s clients fell
       with in limbs (b) and (c).


                                       2
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 5 of 16




      5.    If the answer to request 4 is in terms of (a), give full details of the
            “prospective legal proceedings” for which the information contained in
            Memorandum 112 was needed, identifying the prospective parties and the
            nature of the prospective claim.


            Response: not applicable.


  6.        If the answer to request 4 is in terms of(b), give full details of the legal advice
            for which the information contained in Memorandum 112 was needed,
            stating who was to receive the advice, who was to provide it and the legal
            issues which were to be the subject of the advice.


            Response: see the response to question 4 above.


  7,       If the answer to request 4 is in terms of (c), give full details of the “legal
           rights” which were to be “established, exercised or defended” by the use of
           the information contained in Memorandum 112 stating whose rights they
           were and the circumstances in which they were to be established, exercised
           or defended.


           Response: see the response to question 4 above.




 UNDER PARAGRAPH 2
 Of: “(c) The disclosures referred to in subparagraph (b) above were required for the
 purpose of safeguarding the national security of the US and the UK”.


 Your request and our response


 8.        State, so that the Claimants may understand the nature of the Defendant’s
           case, the factual basis on which it is alleged that the disclosure of
           Memorandum 112 was required for the purposes of safeguarding the
                                           3
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 6 of 16




       national security of the US and UK, identifying the manner in which it is
       alleged, that the disclosure of the Claimants’ personal data would or might
       safeguard the national security of the US and the UK by means of such
       disclosure.


       Response: prior to the preparation of Memorandum 112, allegations of
       Russian interference in the 2016 US Presidential election were under
       investigation by the Federal Bureau of Investigation (“FBI”). Those allegations
       included links between individuals associated with the Trump campaign and
       Russian operatives with links to the Kremlin. Any such interference would be
       likely to constitute a serious threat to democracy and national security in the
       US in the first instance, with further consequences for the national security of
      the US’ partners, including the UK.


       Memorandum 112 was concerned with such links. Its contents were
      reasonably necessary for the Investigation and consideration of the
      allegations outlined above.


      Memorandum 112 reported on links between the Claimants, who are Russian
      citizens with business interests in the United Kingdom and the United States
      and elsewhere, and their links to the Russian President, Vladimir Putin. Those
      links were material to the allegations outlined above. In summary, this was
      for the following reasons.


      Internet traffic data suggested that a computer server of an entity in which
      the Claimants have an interest, Alfa Bank, had been communicating with a
      computer server linked to the Trump Organization. Alfa Bank instructed an
      individual, Mr Brian Benczkowski, to investigate the allegations of illicit
      communications between Alfa Bank and the Trump Organization. Mr
      Benczkowski had previously been part of Mr Trump’s campaign and
      Presidential transition team.


                                      4
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 7 of 16




            Mr Benczkowski has recently been appointed as Assistant Attorney General
           for the Criminal Division of the US Department of Justice, having been
           nominated by President Trump.


           Memoranda including Memorandum 112 were requested from the
           Defendant by individuals with official responsibilities for and/or a relevant
           interest in the safeguarding of the national security of the US and UK. The
           Defendant disclosed Memorandum 112 to those individuals for those
           purposes, reasonably understanding them to be making legitimate and
           proportionate requests in their official capacities.




  UNDER PARAGRAPH 4
  Of: “The Defendant relies on the exemptions under section 28(1> and 35(2) of the
  DPA”.


 Your requests and our responses
 9.       If and insfoar as it differs from the case set out in response to Request 8, set
          out the full factual case which the Defendant will seek to establish at trial to
          support the contention that it is entitled to rely on the exemption under
          section 28(1) in relation to the disclosure of the Claimants’ personal
          information in Memorandum 112.


          Response: see the response to question 8 above.


 10.      Set out the full factual case which the Defendant will seek to establish at trial
          to support the contention that it is entitled to rely on the exemption under
          section 35(2) in relation to the disclosure of the Claimants’ personal
          information in Memorandum 112.


          Response: see the response to question 4 above.


                                          5
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 8 of 16




  UNDER PARAGRAPH 6
  Of: “(c)         the Defendant will rely inter alia on other information about the Claimants
  in the public domain”.


  Your requests and our responses


  11.           Set out all the “information about the Claimants in the public domain” on
                which the Defendant relies.


                Response: the Defendant relies on the following:


                  ‘Lunch with the FT: Mikhail Fridman’, Financial Times, 1 April 2016
            -     ‘How to Take On Kremlin and Win’, Sunday Times, 14 October 2012;
                  ‘The autumn of the oligarchs’, New York Times, 8 October 2000;
            -     ‘Profile: Mikhail Frid man   —   the Teflon oligarch new to Londongrad’; Russia
                  Today, 11 April 2016;
        -         ‘Petr Aven: the Russian oligarch with an eye for art, not yachts’, Financial
                  Times, 12 July 2017;
        -         ‘Deutsche Bank: A Global Bank for Oligarchs      —   American & Russian, Part 2’,
                 www.whowhatwhy.org, 15 January 2018;
        -        00-2208 OAO Alfa Bank, et al v Center/Public Integrity et al, Memorandum
                 Opinion dated 27 September 2005 of Judge Bates of the United States
                 District Court for the District of Columbia;
        -        Each of the Claimants was included on the US State Department’s ‘Report
                 to Congress Pursuant to Section 241 of the Countering America’s
                 Adversaries Through Sanctions Act of 2017 Regarding Senior Political
                 Figures and Oligarchs in the Russian Federation and Russian Parastatal
                 Entities’, “as determined by their closeness to the Russian regime and their
                 net worth “;
    -            Each of the Claimants was included in the ‘The Top-50 of Powerful
                 Businessmen and Investors’ in terms of political influence in Russia,
                 Nezavisimaya Gazeta, 27 July 2007;

                                                   6
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 9 of 16




          ‘Fate of foreign venture lies in Russian tussle: Shift at the Kremlin
          befuddles investors’, The International Herald Tribune, 8 July 2008;
         Vladimir Putin was present at the signing of the TNK-BP joint venture deal
         in 2003;
         ‘Profile      —     Mikhail Fridman: Alfa Group Chairman       Builds Russian
         ‘Benchmark”, IPR Strategic Business Information Database, 30 January
         2002;
         ‘Profile      —   Petr Aven: Prominent Politician & Successful Businessman in
         One’, IPR Strategic Business Information Database, 14 February 2002;
         President Vladimir Putin participated in a meeting with the First Claimant,
         which was broadcast on television, in which he agreed with the First
         Claimant that reports of Alfa Bank’s liquidity problems during 2004 were
         artificial;
         ‘Alfa Male’, The Daily Deal, 15 August 2005;
         ‘Banks Were Remembered in Augu5t’, Izvestia, 14 August 2006;
         ‘Reiman Strikes Back at Allegations’, Moscow Times, 6 December 2005;
         ‘Cameron under pressure to punish Putin oligarchs’, The Times, 24 July
        2014;
        Article in the Rusjji Kurier, 26 March 2007;
        A report on the Second Claimant prepared by the business intelligence
        company Stratfor (Strategic Forecasting Inc), 2007, Wikileaks;
        The First Claimant gave evidence to The United States District Court for the
        District of Columbia to the effect that he estimated that he spoke to
        President Putin over 10 times in the course of two and a half years, and
        that they were one of a handful of private financial companies who had a
        special, direct line to the Kremlin (00-2208 CAD Alfa Bank, et al v
        Center/Public Integrity et al, Memorandum Opinion dated 27 September
        2005 of Judge Bates of the United States District Court for the District of
        Columbia);
        ‘The autumn of the oligarchs’, New York Times, 08 October 2000;
        The Claimants are widely reported to have not only met with, but lobbied
        and advised Russian political leaders, in particular President Putin on
                                         7
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 10 of 16




           policy. For example, the First and Second Claimants were Board members
          of the Russian Union of Industrialists and Entrepreneurs, a lobbying group,
          which regularly held meetings attended by President Vladimir Putin who
          has stated that many government decisions are only taken after consulting
          with the group, Kommersant, 19 December 2016;
          ‘Power Broker in Russia’s Shifting Scene’, Financial Times, 29 August 2003;
          ‘Oligarchs’ Power Unfettered Under Putin Once Ruthless Entrepreneurs
          Cede Politics to Kremlin for Free Economic Rein’, The Washington Post, 14
          December 2002;
          ‘Uuinns now face a triumvirate of Russian oligarchs with links to President
          Putin’, The Irish Times, 05 November 2012;
          The Duma Deputy Nikolai Pavlov held a press conference alleging that he
          had been targeted in a corrupt attempt to bribe him to give favourable
         testimony in arbitration proceedings by entities associated with the
         Claimants, IPOC press release, 26 September 2005 and undated Lenta
         profile of Second Claimant;
         A full page ad including photographs of the First and Second Claimants was
         published stating ‘The royal court of Great Britain does not trust these
         people’ in connection with the High Court’s judgment following the trial of
         Boris Berezovsky’s successful     libel claim against the Second Claimant
         Kommersant, 6 June 2006;
         ‘Putin’s Kleptocracy: Who Owns Russia?’, Karen Dawisha, 2014;
         The Second Claimant was reported by The Moskovskaya Pravda to have
         been involved in the killing of the American journalist Paul Klebnikov, who
         worked for the Russian edition of Forbes, allegations in respect of which
         the Second Claimant brought a successful claim, which was subsequently
         the subject of an application to the European Court of Human Rights
         (Laskin v Russia, 593/06), ‘Bullet and pen’, Moskovskaya Pravda, 21 July
         2004;
         The Russian Duma has been reported to have issued reports stating that
        the “foreign economic activities” of business entities associated with the
         Claimants “are accumulating a critical mass of problems which are

                                       8
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 11 of 16




                   dangerous to the reputation of Russian business and whole economy of
                   the country” Stratfor (Strategic Forecasting mc), 2007, Wikileaks.




   12.       Set out all other information on which the Defendant relies so that the
             Claimants know the case which they have to meet. The Claimants will object
             to the Defendant relying at trial on any information which is not now
             particularised.


             Response: the key examples are provided in answer to question 11. Those
             examples suffice for the Claimants to understand the case they have to meet.
          The Defendant does not accept that the Claimants would be entitled to
             preclude it from adducing any supplementary examples that further illustrate
          and make good its case.


  Of: “(d)   ...   In any event, conditions 5(b) and (d) and Condition 6 from Schedule 2 to
  the DPA were met”.


  Your requests and our responses


  13.    Set out, in relation to each disclosure, the Defendant’s full factual case that
         condition 5(b) in Schedule 2 to the DPA was met, identifying the enactment
         relied on.


         Response: as regards the US, the FBI has authority to investigate threats to
         national security pursuant to Presidential Executive Orders, Attorney General
         Authorities, as well as under statute. The Defendant relies in particular on
         Title II of the Intelligence Reform and Terrorism Prevention Act of 2004 and
         Executive Order 12333; 50 U.S.C. 401 and 50 U.S.C. 1801.


         As regards the UK, the Defendant relies In particular on the Intelligence
         Services Act 1994.

                                             9
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 12 of 16




   14.    Set out, in relation to each disclosure, the Defendant’s full factual case that
          condition 5(d) in Schedule 2 to the DPA was met identifying the function of a
          public nature relied on and the person who is alleged to have been exercising
          this function in the public interest.


          Response: as regards the US, the Defendant relies on the functions of the FBI.
          As regards disclosure to David Kramer and Senator John McCain, it relies on
          the functions of the Senate Armed Services Committee (including its
          Cybersecurity and Emerging Threats and Capabilities sub-committees), the
          Senate Select Committee on Intelligence and the Senate Committee on
          Homeland Security and Government Affairs. As regards disclosure to Strobe
          Talbott (if relevant to this claim), the Defendant relies on US Department of
         State Foreign Affairs Policy Board.


         As regards the UK, the Defendant relies on the functions of the Central
         Intelligence Machinery.


  15.    Set out, in relation to each disclosure, the Defendant’s full factual case that
         condition 6 in Schedule 2 to the DPA was met.


         Response: the processing complained of was necessary in the legitimate
         interests of Fusion and its clients, as well as the interests of the officials who
         received Memorandum 112 for the purposes of safeguarding national
         security. Those interests are outlined in responses given above. In addition,
         the Defendant relies on the public interest in the assessment of (a) the legal
         validity of the 2016 Presidential election, and (b) potential threats to the
         national security of the US and UK. The Defendant also relies on its own
         legitimate commercial interest in providing the services described above. The
         processing complained of was not unwarranted by reason of prejudice to the
         rights and freedoms or legitimate interests of the Claimants.


                                         10
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 13 of 16




   Of: “(d)   ...   In any event, conditions 5, 6 and 7(b) and 7(c) from Schedule 3 to the DPA
   were met”.


   Your requests and our responses


   16.    Set out, in relation to each disclosure, the Defendant’s full factual case that
          condition 5 in Schedule 3 to the DPA was met stating when it is alleged that
          the personal data in question was made public as a result of steps
          deliberately taken by the First and Second Claimants.


          Response: the examples given in answer to question 11 above, which include
          reporting in the public domain on or arising from steps deliberately taken by
          the First and Second Claimants.


  17.    Set out, in relation to each disclosure, the Defendant’s full factual case that
         condition 6 in Schedule 3 to the DPA was met, identifying the legal
         proceedings, legal advice or legal rights relied on.


         Response: see the response to question 4 above.


  18.    Set out, in relation to each disclosure, the Defendant’s full factual case that
         condition 7(b) in Schedule 3 to the DPA was met, identifying the enactment
         relied on.


         Response: see the response to question 13 above.


 19.     Set out, in relation to each disclosure, the Defendant’s full factual case that
         condition 7(c) in Schedule 3 to the DPA was met, identifying the “function of
         the Crown” or government department alleged to have been performed by
         the Defendant.




                                            11
Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 14 of 16




          Response: see the response to questions 13 and 14 above in respect of the
          UK.




   UNDER PARAGRAPH 8
   Of: “At trial, the Defendant will rely inter alia on other information about the
  Claimants in the public domain”.


  Your request and our response


  20.    Set out all the “information about the Claimants in the public domain” on
         which the Defendant will rely.


         Response: see the response to question 11 above.




  UNDER PARAGRAPH 10
  Of: “The Defendant took such care as was reasonably required in the circumstances,
  including to establish the accuracy of the personal data complained of”.


  Your requests and our responses


 21.    Set out full details of the care it is alleged was reasonably required to comply
        with the requirements of the DPA in the circumstances and the steps which
        were, in fact, taken by the Defendant which are alleged to constitute the
        taking of such care.


        Response: the Defendant had regard to the nature of the allegations on
        which it was instructed to report, their importance to the public interest and
        national security of the US and UK, as well as the limited circulation intended
        for Memorandum 112 and the roles and status of the intended recipients.
        The Defendant took all steps reasonably required in that context, including
                                       12
         Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 15 of 16




                        considering public domain material (see above) and the input of intefligence
                        sources, the reliability of which the Defendant assessed using its knowledge
                        and experience. The Defendant is restricted by law in terms of further
                        information it can provide at this stage, including by virtue of section 10 of
                        the Contempt of Court Act 1998.


                 22.    Without prejudice to the generality of the foregoing, set out the steps taken
                        by the Defendant to establish the accuracy of the following personal data:
                       (a) That significant favours are done by President Putin for the Claimants and
                       for President Putin by the Claimants.
                       (b) That the First and Second Claimants give informal advice to President
                       Putin on foreign policy.
                       (c) That shortly before 14 September 2016, the Second Claimant met directly
                       with President Putin in Russia.
                       (d) That the First and Second Claimants used Mr Oleg Govorun as a “driver”
                       and “bag carrier” to deliver large amounts of illicit cash to President Putin
                       when he was Deputy Mayor of St Petersburg.
                       (e) That the First and Second Claimants do President Putin’s political bidding.


                       Stating, in each case, when, where and by whom the steps were taken and
                       what, precisely, was done to establish the accuracy of the personal data.


                       Response: see the response to question 21 above.


            The Defendants believe that the facts set out in this Response are true.


            Signed:
                              Nicola Cain


            Position:         Partner, Reynolds Porter Chamberlain LIP


            Date:            01 August 2018

                                                     13


TBH26807120 vi
    Case 1:17-cv-02041-RJL Document 46-2 Filed 12/11/18 Page 16 of 16




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of December, 2018, the foregoing was

served electronically upon:

      Christina Hull Eikhoff, pro hac vice
      Kristin Ramsay, pro hac vice
      ALSTON & BIRD LLP
      1201 West Peachtree Street
      Atlanta, Georgia 30309
      (404) 881-7000

      Kelley C. Barnaby
      ALSTON & BIRD LLP
      950 F Street, NW
      Washington, D.C. 20004
      (202) 239-3300

      Counselfor Appellees

                                             /s/Alan S. Lewis
                                             Alan S. Lewis
Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 1 of 9




               EXHIBIT 3
               Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 2 of 9




 No Shepard~s SignalTM
 As of: December 10, 2018 7:13 PM Z


                                                                                               LLC
                                         United States District Court for the District of Columbia
                                        September 28, 2018, Decided; September 28, 2018, Filed

                                                       Civil Action No. 17-1925 (JDB)

 Reporter
 2018 U.S. Dist. LEXIS 166970   *;   2018 WL 4681005
                                                                       tortious interference with business relations, and false
MIMEDX GROUP, INC., Plaintiff, v. DBW PARTNERS
                                                                       advertising under the Lan/turn Act after defendants published
LLC, D/B/A THE CAPITOL FORUM, et al., Defendants.
                                                                       articles that questioned MiMedx’s sales practices. Defendants
                                                                       move the Court to dismiss each claim for failure to state a
Core Terms                                                             claim upon which relief can be granted. For the reasons that
                                                                       follow, defendants’ motion will be granted in part and denied
allegations, defamation, email, motion to dismiss, defamatory,
                                                                       in part.
business relationship, customers, public figure, slander,
defendants’, privacy, libel, tortious interference, false light
invasion, shareholders, false light, cause of action,
                                                                       BACKGROUND’
misleading, stuffing, channel, parties, stock price, profession,
reputation, damages, injure, defamatory statement, special             MiMedx is a publicly traded medical-products 1*21
damage, matter of law, constitutes                                     corporation organized under Florida law and headquartered in
                                                                       Georgia. Compl. for Damages & Injunctive Relief (“Compl.”)
Counsel: [*11 For MIMEDX GROUP, INC., Plaintiff: Paul                  [ECF No. I] ¶ 6. Id. Defendant DBW Partners LLC d/b/a The
Anthony Werner, III, LEAD ATTORNEY, Abraham Jared                      Capitol Forum (“The Capitol Forum”) is a firm based in the
Shanedling, SHEPPARD MULLIN RICHTER &                                  District of Columbia that offers business and regulatory
HAMPTON LLP, Washington, DC; Jeffrey N. Williams,                      analysis to paid subscribers. Id. ¶ 7. This lawsuit arises from
PRO HAC VICE, WARGO & FRENCH LLP, Los Angeles,                         articles that The Capitol Forum published about MiMedx and
CA; Joseph D. Wargo, PRO HAC VICE, WARGO &                             communications related to those articles.
FRENCH LLP, Atlanta, GA.
                                                                      On August 21, 2017, The Capitol Forum “published an article
For DBW PARTNERS LLC, doing business as CAPITOL
                                                                      entitled ‘MiMedx: Channel Stuffing Accusations Resurface in
FORUM, TREVOR BAINE, TEDDY DOWNEY, JAKE
                                                                      Recent Counterclaim; Former Employees Corroborate
WILLIAMS, MILES PULSFORD, MATT TREACY,
                                                                      Allegations; A Close Look at Potential Risk” [hereinafter “the
Defendants: Kevin Taylor Baine, Stephen 3. Fuzesi, LEAD
                                                                      August 21 article”]. Id. ¶ 23. The August 21 article outlined
ATTORNEYS, WILLIAMS & CONNOLLY LLP,
                                                                      allegations MiMedx’s former employees made in court filings
Washington, DC.
                                                                      against MiMedx claiming that the company had engaged in
Judges: JOHN D. BATES, United States District Judge.                  “channel stuffing”—a practice by which a company
                                                                      artificially inflates its sales and revenue figures by distributing
Opinion by: JOHN D. BATES                                             more products to retailers than the retailers can sell. I~. ¶~J 19-
                                                                      25.
Opinion                                                               The same day, The Capitol Forum distributed this article to at
                                                                      least some MiMedx shareholders via email [hereinafter “the
                                                                      August 21 email”]. Id. 1*31 ¶ 24. The email included a
                                                                      description of the August 21 article, which stated: “In the
MEMORANDUM OPINION
                                                                      article, we detail channel stuffing allegations and recent

Before the Court is [18] defendants’ motion to dismiss
pursuant to Lt.≤t~ cal Rj~j~j~J Cc ii Pi (0< (l~f~~ç_ l~(jjJj~5i
                                                                        The following facts are derived from the allegations in defendants’
Plaintiff MiMedx Group, Inc. (“MiMedx”) brought claims for
                                                                      complaint and are assumed to be true for the purposes of deciding
libel, slander, defamation, false light invasion of privacy,
                                                                      this motion to dismiss.

                                                           MADELYN WHITE
               Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 3 of 9

                                                                                                                      Page 2 of 8
                                                2018 U.S. Dist. LEXIS 166970, *3

counterclaims which may pose as a regulatory risk for the            On September 21, 2017, MiMedx filed this action against The
company. The article examines the allegations made by                Capitol Forum and individuals who are principals or
customers & former employees, the company’s response to             employees of The Capitol Forum: Trevor Baine, Teddy
these claims, and the potential legal risks for MiMedx.” Id. ¶      Downey, lake Williams, Miles Pulsford, Matt Treacy, and
25 (emphasis added). The August21 email concluded with an           fictitiously named defendants Does 1-100. 14. ¶~ 7-10.
invitation to “schedule a call” with The Capitol Forum for          MiMedx alleges that The Capitol Forum’s description in its
more information. Id. The Capitol Forum now acknowledges            August 21 email of allegations by “customers” constitutes
that the “reference to ‘customers’ in the August 21 email was a     libel (Count 1) and defamation (Count 3). Id. ¶~J 36-41, 47-51.
mistake: as the underlying report. . . indicated, the allegations   MiMedx further alleges that The Capitol Forum’s invitation to
of channel stuffing were contained in claims and                    shareholders to “schedule a call” for more information about
counterclaims filed by former MiMedx employees,” not by             these customer allegations is evidence that The Capitol [*61
customers. Mern. P. & A. Supp. Defs.’ Mot. to Dismiss               Forum “repeated the false and malicious statement(s),”
(“Defs.’ Mot.”) [ECF No. 18-1] at 3.                                constituting slander (Count 2). Id. ¶~J 42-46. MiMedx also
                                                                    asserts that the false and misleading content in The Capitol
 As part of its “ongoing examination of allegations of channel      Forum’s articles and emails violated MiMedx’s right to
 stuffing made by former MiMedx employees,” The Capitol             privacy by placing it in a false light in the public eye (Count
 Forum also submitted a Freedom ofInformation Act (“FOIA ‘9         4), id. ¶~J 52-56; tortiously interfered with its business
 request to the Department of Veterans Affairs, Office of the       relations (Count 5), id. ¶~J 57-61; and violated the Lanham
 Inspector General (“OIG”). Compl. ¶ 28. The Capitol Forum          Act’s false advertising provision (Count 6), id. ¶~J 62-68.
determined from the OIG’s denial [*41 of its FOIA request
that an 010 investigation “involve[d] documents related to          Defendants now move to dismiss each claim for failure to
MiMedx.” Id. Meanwhile, MiMedx informed The Capitol                 state a claim upon which relief may be granted pursuant to
Forum “off-the-record that MiMedx had initiated contact with
the 010, that MiMedx was voluntarily working with the 010,
and that MiMedx was specifically not a target of the
investigation.” Id. ¶ 30. On September 7, 2017, The Capitol         LEGAL STANDARD
Forum published another article titled “VA Office of
Inspector General Confirms Investigation Involving MiMedx           Ru/u i2~’b~fj~) provides for dismissal of a claim where the
Documents” [hereinafter “the September 7 article”]. Id. ¶ 27.       proponent has failed to state a claim upon which relief can be
The article “omitted positive information” that MiMedx had          granted.     J.1?.~i1’.J’~j2h)f6). A complaint must “give the
provided The Capitol Forum and instead relayed only “that           defendant fair notice of what the . . . claim is and the grounds
the 010’s inquiry involved ‘documents related to MiMedx.”           upon which it rests ‘ & IL ii ii (oip t lit onth~_~Q_&~,
Id. ¶~ 29-30. As it had done with the August 21 article, the         ~//~S12’ S (i l95~j6’L Ld 2d929 1200”) (citation
Capitol Forum pEomoted the September 7 article in an email,         omitted). To survive a motion to dismiss, “a complaint must
invited readers to schedule a call for more information, and        contain sufficient factual matter, accepted as true, to ‘state a
directed the email to at least some MiMedx shareholders. Id.        claim to relief that is plausible on its face.” 4t~y~jgbal,
¶~J 27-28.                                                          556 US. 662, 678, 129 5~ Ct. 1937~j7S L. Ed 2d 868 (2009)
                                                                    (quoting i’~omnbLL ~50 ( S ar~0) While a complaint
MiMedx alleges that The Capitol Forum’s publications served         attacked by a Rule 12m’h)l(() motion to dismiss does not need
as part of a “conspir[acy] to adversely manipulate the stock        detailed factual allegations . . . a plaintiffs obligation to
price of MiMedx via false and/or misleading statements to           provide the ‘grounds’ of his ‘entitle[ment] [*7J to relief
MiMedx’s shareholders, which were intended to cause                 requires more than labels and conclusions, and a formulaic
those [*51 shareholders to sell their stock.” Id. ¶ 33. The         recitation of the elements of a cause of action will not do.”
Capitol Forum allegedly served “as a ‘shill’ for bearish traders    h~ombli~,. “~0 1 5 at ~ (citation omitted) In short
in MiMedx stock” based upon “a nefarious motive to benefit          “[f]actual allegations must be enough to raise a right to relief
the interests of bearish traders in MiMedx stock at the             above the speculative level.” 14.
expense of the company, because those bearish traders
included    . . friends, family, affiliates, and/or even
themselves.” 14. ¶~J 33-34. MiMedx states that its “stock price     DISCUSSION
dropped” on both September 7 and September 8, 2017, and
that its stock price declined by more than 20% overall
between August21 and September21, 2017. Id. ¶f 32.                  I. CHoicE OF LAW



                                                      MADELYN WHITE
                Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 4 of 9

                                                                                                                               Page 3 of 8
                                                     2018 U.S. Dist. LEXIS 166970, *7

 In a diversity case, this Court generally employs the choice-           Capitol Forum committed libel (Count 1) and defamation
 of-law analysis of the District of Columbia. See Mas/roi’.              (Count 3) by its use of the word “customers” in the August21
 Po,ronia l/LL__J”o)4(i (o44’ I ~ci 84 “)           3’~/L, S jpp         email. IcL ¶ 37, 48. MiMedx bases its slander claim (Count 2)
 L)        L)(( ir200)j 1Iai Jar Poe/tn Jar L .kaf~ ~                    on the allegation that “Defendants 1*91 repeated the false and
 F. Sr~pp. 2d 103,Ji/ (D.J.).C 2011). “Under District of                 malicious statement(s)” in the August 21 email, i.e., that
 Columbia law, the court must first determine if there is a              customers had alleged channel stuffing, “to MiMedx’s
 conflict between the laws of the relevant jurisdictions” and            investors andlor others by telephone or in-person.” jçj~ ¶ 43~4
 “[o]nly if such a conflict exists must the court then determine,
pursuant to District of Columbia choice of law rules, which             A claim for defamation under Georgia law requires “(I) a
jurisdiction has the ‘more substantial interest’ in the resolution      false and defamatory statement concerning the plaintiff; (2) an
of the issues Yow~ ~ a L.s~~ij~f ile”.atI                               unprivileged communication to a third party; (3) fault by the
(.DP±L≤i’ 1n.aJnr~ i1lStQ’(~ J~/~ LL..pL~ ~L0Z~L2.t~1                   defendant amounting at least to negligence; and (4) special
 I 14” J/’il) 615 lSjpp i~ ( 40/fl) ( (n2002,i Factors                  harm or the actionability of the statement irrespective of
relevant to this substantial-interest determination include: “(a)       special harm.” Jjjjnite Ij½ergy,Jnc. v.j’arc/ue, 310 Ga. App.
the place where the injury occurred; (b) the place where the            3~~j        L2dj~f)~ 460 ((ra ft App 20/Li (citing ~1at1ns
conduct causing the injury occurred; (c) the domicile,                     Cannon 2”O (ia 16       IS!               ~fl’jg20Q~jj see
residence, nationality, place of incorporation and place of             also Ga. (‘ode Arm. 8$ 51-5-I, 51-5-4. The elements are
business of the parties; and (d) the place where the                    substantively identical under District of Columbia law. $g~
relationship is centered.” L≥LflJ~.’t ~i!                 ~tttliL       Qpg~1ugv v. Watts. 884 A.2d 63. 76 i’D.C. 2005) (citing
667A.2d$1I, 816 (DC. 1995).                                             Civw/ev ~‘.5LAm. l’e/eco,nms. Ass’n, 691 .4.24 1169, /173
                                                                           _(p~.’./~97)j.
 MiMedx asserts that Georgia law applies to all claims except
 for its federal Lanham Act claim because “MiMedx is                    The fourth element—special harm or the actionability of the
 headquartered 1*81 in Georgia and stands to suffer injury              statement irrespective of special harm”—requires that a
 there.” Compl. ¶ 35; Pl.’s Mem. P. & A. Opp’n Defs.’ Mot. to           plaintiff either prove special damages, which “are limited to
 Dismiss (“P1’s Opp’n”) [ECF No. 20] at 9 n.3. Defendants               actual pecuniary loss. . . specifically pleaded or proved,” Sad
 note that District of Columbia law could also apply because it          IiiiitiiiiiI~1iniii i ( nopri 566(5254 29~ 132 ~LL
 is where “[T]he Capitol Forum is incorporated and domiciled,           LL,L~LJ~Ji,~QilL (citing Restatement (First) of
 where it publishes its newsletter, where most of the individual        Torts S 575 ninisa & S (Am. Law Inst. 1938)), or show that
 defendants live and work, and where the bulk of the reporting          the statements are “defamatory pç~,~” because they are of a
 concerning MiMedx was performed.” Defs.’ Mot. at 6 n.3.                type “so likely to cause degrading injury to the subject’s
 However, defendants maintain that “there is no need to                 reputation that proof of that harm is not required to recover
 resolve any choice of law issue” because the laws of Georgia           compensation,”      ~
 and the District of Columbia are virtually identical. See id.2               ~?≤1 ~., (8) 1) fl ~ Defamatory statements related
 Because the Court concludes that the laws of Georgia and the           to a 1*101 plaintiffs “fitness for the proper conduct of his
 District of Columbia as applied to MiMedx’s claims do not              lawful business, trade or profession” generally constitute
 conflict, the Court will apply the prevailing law of both              defamation per se. Restatement fS’econdj of Tort’~’ f 57$ (Am.
jurisdictions.                                                          Law Inst. 1977) (slander per se); see also fi fire/i


                                                                        SJ~1dd≤/JJ2~JJ±iPLLC~LQ22
II. MJMEDx’s DEFAMATION CLAIMS (COUNTS 1-3)                             (applying DC law); Jjj~n.j~(5I-5-f, I.
MiMedx makes three related claims for libel, slander, and
                                                                           In its opposition to defendants’ motion to dismiss, MiMedx
defamation.3 Compl. ¶~j 36-51. First, MiMedx alleges The                 attempts to expand its defamation claim to apply to the September 7
                                                                         article. P1’s Opp’n at 18-20. However, its complaint alleges
                                                                         defamation, libel, and slander ctnJ~ as to the August 21 email. St~
2Although MiMedx is organized under Florida law, Compl. ¶ 6, and         Compl. ¶~J 37, 43, 48. Because a Court ruling on a R L’
at least one individual defendant is domiciled in New York, Compl.       motion to dismiss may only consider allegations included in the
¶~j 11-12, both parties propose—and the Court agrees—that only           operative complaint, documents incorporated by reference in the
Georgia or District of Columbia law would reasonably apply to the       complaint, and matters of which a court may take judicial notice, see
claims at issue here.                                                    Fl/me Inc m ‘40/oi lswmcs d.~ Ric~nt’, 54/ nI [ S 105 3~2 12”
                                                                        .S~ Ci. 2-i~}9I68LE,i 24 I7~i COIfl), the Court will not consider
 Written or printed defamation constitutes libel; oral defamation       MiMedx’s assertion in its brief that the September 7 article was
constitutes slander. Rest itenient Gec9jfj,1/Lf Dris 1565 (1977); see   defamatory.

                                                           MADELYN WHITE
~/p                                                                                            ~/     ~ “[I]n considering whether

                    Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 5 of 9

                                                                                                                             Page 4 of 8
                                                    2018 U.S. Dist. LEXIS 166970, *10

      299 Ga 517. 788 SE. 2d 772, 780-81 (Ga. 2Qj~ (stating that        ,4j~D.C 434 D.(~~f,~nk_~QQ7 (citation omitted). “A
      “charges against another in reference to his trade, office, or    statement is ‘defamatory’ if it tends to injure the plaintiff in his
      profession, calculated to injure him therein” constitutes         trade, profession or community standing, or lower him in the
      defamation per se and renders the claim actionable without        estimation of the community.” ~               Stockarc4 S~j~~.d.Oti
      further proof of special damages) (quoting ~                      1011. 1023 (D.C. /9~Qj; see also Resiaterneni ~Seco/~LQ[
      51-5-4); flank/ilL 875 17 Snj2p.2dar?5 (applying District of     To~ris..I 552 (defining a defamatory communication as one
      Columbia law and noting that defamation per se includes          that “tends so to harm the reputation of another as to lower
      “false statements that impute to the subject . . . a matter      him in the estimation of the community or to deter third
      adversely affecting the person’s ability to work in a            persons from associating or dealing with him”).
      profession” (citing Restatement (Second) of Torts)).
                                                                       In contrast, Georgia law provides that “the question of
      No heightened pleading standard applies to defamation            whether a published statement is defamatory is a question for
      actions, and a court reviewing a motion to dismiss need only     the jury,” and “[o]nly when ‘the statement is not ambiguous
      determine “whether the factual allegations are sufficient to     and can reasonably have but one interpretation, the question is
      permit [defendants] to respond to [plaintiffs] claim of          one of law for the judge.” 41-.JaL:i>ou/p~.77317~lI..2d
      defamation and whether, construing the complaint in the light    oLL.L! (citation omitted). A statement that “mak[es] charges
      most favorable to [plaintiff], it appears beyond doubt that he   against another in reference to his trade, office, or profession,
      can prove no set of facts that would entitle him to recover.”    calculated to injure him therein” constitutes [*131 defamation
      (.)paim~~p 5LS4L.dar~’ seel a’,on~ ~1aim~1mnnmLs                 per se. Ga.~k’.4nn~5]-5-4(p~’i~J (slander per se);                5
      ≤DL ~LQ9~LJE1L 669 7ThS12d~02S~2G,a(tIpp                            t.ian/ia~2~9tiaApj~10 6.9 S £ On 612 616 (La(t
      201/) (reversing grant of motion to dismiss where defamation     ,~pp,_Q(~) (explaining that Georgia case law has
      complaint “included all that was required, namely ‘a             incorporated the definition of slander into the definition of
      short [*111 and plain statement of the claim that [gave] the     libel, rendering “that which is slander per se also . . . libel per
      defendant[s] fair notice of what the claim [was] and a general   se”). “An allegedly defamatory statement[] must be construed
      indication of the type of litigation involved . . .“ (citation   in the context of the entire publication, as a whole, to
      omitted)).                                                       determine whether it was potentially defamatory.” ~t1ar-,Jac

      Defendants first argue that MiMedx fails properly to allege
                                                                       a writing is defamatory as a matter of law, [a court] look[s]
      the existence of a false and defamatory statement because “the
                                                                       not at the evidence of what the extrinsic circumstances were
      single word MiMedx challenges is not defamatory in the
                                                                       at the time indicated in the writing, but at what construction
      context of the overall email” in that it neither rendered the
                                                                       would be placed upon it by the average reader.” ~
      email “substantially false” nor caused “any incremental harm
                                                                       ~ghl’gC.v. 111/loll. 165 Ga. App. 719, 302 £E.2c/6924
      above and beyond the harm that would have been caused by
      the remainder of the publication, which is not challenged.”
                                                                            c.
      Defs.’ Mot. at 8-13 (quotations at 8, 12). MiMedx responds       Here, the Court concludes that the contested statement is at
      that “the use of the word ‘customers’ . . . substantively         least “capable of defamatory meaning” under District of
      changed the meaning of the entire communication” because         Columbia law, see Ftv           .2~ S g~p      of ~. (emphasis
      “there is a significant difference between allegations by a      added) (citation omitted), in that it was concededly false that
      company’s customers and its disgruntled former employees’        customers had made allegations of channel stuffing against
      and further because it ‘made it appear that the article          MiMedx and the statement alleged that MiMedx engaged in a
      contained new or additional allegations that might corroborate   wrongful commercial practice, which would “tend[] to injure”
      the former employees’ allegations.” Pl.’s Opp’n at 16-18.        MiMedx’s “trade, profession or community standing,” see
      MiMedx asserts also that this reference to channel-stuffing               5~’0 .~1     ff1.13. Applying Georgia law, the Court
      allegations by customers was defamatory because it “injured      concludes that whether the statement is defamatory is
      MiMedx’s 1*121 reputation,” “tended to expose MiMedx to          ambiguous. The statement references 1*141 MiMedx’s “trade
      negative views by . . . shareholders,” and “diminished” “the            or profession” and MiMedx alleges that The Capitol
      value of the company . . . in the eyes of the trading public.”   Forum acted purposely in a way “calculated to injure”
      Compl. ¶i~I 26, 38-39.                                           MiMedx by conspiring to devalue its stock price, which
                                                                       would support a finding that the statement was defamatory
      Under District of Columbia law, “[w]hen confronted with a
                                                                       per se. However, the statement is less clearly defamatory
      motion to dismiss, a court must evaluate” as a matter of law
                                                                       when “construed in the context of the entire publication’—
      “[w]hether a statement is capable of defamatory meaning.”
                                                                       that is, the August 21 email, which also attributed the
                  ~ttL’LC   sL~    ~ 10801091, 377 US.                 accusations of channel stuffing to former employees. The

                                                           MADELYN WHITE
                  Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 6 of 9

                                                                                                                                   Page 5 of 8
                                                         2018 U.S. Dist. LEXIS 166970, *14

 Court concludes that, based on the allegations in the                          and defendants’ motion to dismiss MiMedx’s claims for [*161
 complaint, it is ambiguous under Georgia law “what                             defamation, libel, and slander will be denied.
 construction . . . the average reader” would place upon the
 inclusion of the word “customers” in the August21 email. S.cc                  Defendants seek to impose an additional pleading
  ‘vfaumlcl      02 512d at 694 That means that the Court                       requirement, arguing that MiMedx was required to allege that
 cannot conclude as a matter of law that, under Georgia law,                    defendants acted with actual malice and that its failure to do
 the statement is not defamatory. Under the laws of either                     so justifies dismissal of MiMedx’s claims. Defs.’ Mot. at 13-
jurisdiction, then, MiMedx has sufficiently pleaded the                        27. MiMedx responds simply that its complaint “alleges
existence of a defamatory statement to survive a motion to                     numerous facts from which to conclude that Defendants acted
dismiss.                                                                       against MiMedx with intentional or reckless disregard for the
                                                                               truth,” including allegations of “the existence of several types
 As to the remaining elements of a cause of action for                         of circumstantial evidence sufficient to demonstrate actual
 defamation, MiMedx alleges—and The Capitol Forum                              malice.” P1’s Opp’n at 9, 21. More specifically, MiMedx
 concedes—that the August 21 email’s reference to                              proposes that The Capitol Forum purposely fabricated a
 “consumers—as opposed to ‘former employees”—was false.                        fictitious channel-stuffing allegation by “customers” in order
 $gg Compl. ¶ 26; Defs.’ Mot. 1*151 at 3. Moreover, as                         to manipulate MiMedx’s stock price. Id. at 20. However,
 explained above, the statement is at least arguably                           MiMedx does not address the threshold question of whether
 defamatory. The parties do not dispute that the statement                     the actual malice standard applies to the allegedly defamatory
 concerned MiMedx. Accordingly, MiMedx has pleaded the                         statement at issue in this case.
 first element of a defamation claim. The Capitol Forum
 allegedly published this statement to third parties in written                 “The constitutional guarantees” of freedom of speech and of
 form via email and oral form either by “telephone or in-                      the press require that a public figure may not recover damages
person” communications, thus satisfying the second element.                    related to a defamatory statement made in relation to a matter
 See id. ¶~J 23-25, 38, 43, 48. MiMedx further asserts that The                of public concern “unless he proves that the statement 1*171
Capitol Forum acted purposefully in publishing the contested                   was made with ‘actual malice—that is, with knowledge that it
statements in order to erode the value of the company’s stock                  was false or with reckless disregard of whether it was false or
and thereby to profit, thus satisfying the requirement that the                not.” A~ Y 1inws vSulhvan,~~6 US. 254, 279-80, 84 5. Ci,
defendant have acted with at least negligence. Id. ¶~f 3-5, 23-                710, ii L PcI. 2d 686 (1964). However, “[w]hether a person
25, 33-34. MiMedx’s complaint also satisfies the fourth                        is a public figure is a question of law that requires the court to
element, as it can be construed either to allege defamation per                review the nature and extent of the individual’s participation
se in the form of statements designed to injure a plaintiffs                   in the specific controversy that gave rise to the [alleged]
business reputation, see id. ¶~J 3-5, 38; or to allege special                 defamation.” Cadre/i, 78$ S.E.21 at 782 (citation omitted).
damages in the form of a diminution of company value,5 see                     Only then must a public-figure plaintiff further “persuade the
id. ¶~ 5, 32-34. Thus, MiMedx’s complaint alleges each                         fact-finder that the defendant acted with actual malice in
element of a claim for defamation (and/or libel and slander),                  publishing the defamatory statements by clear and convincing
                                                                               evidence.” See (7oniperith’e Euler. Just. v, Mann, 150 .4*1
                                                                               1213. 1251-52 (t).C. 2016); see also Math/s. 573 5E,2t/ at

  Defendants also argue that MiMedx has failed to plead
compensable damages and that this further justifies dismissal. Defs.’           A plaintiff may be a public figure for all purposes or a
Mot. at 27-28. The parties disagree as to whether a corporation                 limited-purpose public figure. Georgia courts apply a three-
claiming defamation may claim damages in the form of diminution
                                                                               part test to determine if an individual is a limited-purpose
of the company’s stock price as opposed to solely lost profits. See
                                                                               public figure, under which the court “must isolate the public
Defs.’ Mot. at 27-28; Pl.’s Opp’n at 26-28. However, special damages
                                                                               controversy, examine the plaintiffs involvement in the
are not limited to lost profits as a matter of law. 1’V~’bstei v. tJ’?/kins,
21 txa ijif’ 191 4~9 S I ‘d 699 ‘OI ((ia (f (pp 199~) ( The                    controversy, and determine whether the alleged defamation
special damages necessary to support an action for defamation,                 was germane to the plaintiffs participation in the
where the words are not actionable in themselves[,] must be the loss           controversy ‘ Wathis           S I 2tI at ,81 (quoting it/an/a
of money, or of some other material temporal advantage capable of              ,lumrnal—Constirution a. lawn/i, .25/ Ga. App. 808, 555 SS.2c1
being assessed in monetary value. The loss of income, of profits, and           I 75, /83 (Ga. Cr. App. 2001jj; see also Jan kay/c       ‘

even of gratuitous entertainment and hospitality will be special               M6 (stating that “to be a limited-purpose public figure, [one]
damage if the plaintiff can show that it was caused by the defendant’s         must have ‘thrust’ himself to the ‘forefront’ of the public
words.” (citation omitted)). MiMedx alleges damages that may be                controversy at issue” (citation omitted)). [*18]
quantified in monetary form, see Compl. ¶~[ 32, 39, and thus its
complaint does not fail as a matter of law on this account.

                                                                 MADELYN WHITE
               Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 7 of 9

                                                                                                                       Page 6 of 8
                                                2018 U.S. Dist. LEXTS 166970, *18

Defendants argue that MiMedx is a public figure because it is       as misleading statements (e.g., those which purposely omitted
a public corporation. Defs.’ Mot. at 14-18. Past decisions have     facts or context tending to be favorable to MiMedx, or made
indeed found public corporations to be public figures in a          suggestions concerning MiMedx that ran counter to the actual
variety of contexts. See OAO.jj~L~Baii1c r. Cir, fir Pub.           facts known by [d]efendants) in their articles, c-mails, and
~ _4Z ~L~_1L~i)(_~J                                                 other discussions with shareholders.” Id.
 ‘1Jcta~tairn1n~ ~‘__Gartnci~p~ /nc.. 25 JSuJ3JJ,,~ff~6’
670 (D.D,C’.__1998). However, neither this Court nor the            Both Georgia and the District of Columbia have adopted the
Supreme Court has ever announced a per se rule that gfl             Second Restatement of Torts’ articulation of a cause of action
public corporations are public figures for all matters in all       for false light invasion of privacy. ~~ç’ s~ Be;7lahei&
defamation actions against all defendants. Defendants point to      Warble!, PLLC 116 A,3d 1262, /266j~~.2015) (noting that
the principle in OAO Alfa Bank that “[c]orporate plaintiffs        the District of Columbia has adopted the Restatement
are treated as public figures as a matter of law in defamation     articulation of invasion of privacy torts, including false light);
actions brought against mass media defendants involving             Smith i Skoan_3Q!~ p~p_8(j,_660 Si 3d 522,               4
matters of legitimate public interest,” 387 F. Sut~p. 3d ar_f,      (2t.~fj2p. 2008) (citing Restatement articulation of false light
as support for the proposition that MiMedx must be found to        invasion of privacy) jiioma~an i 1 imcs ~
be a public figure here. See Defs.’ Mot. at 14. However,             lppOOI3”9SF 3d ~ ~L~’4K,a (t App ~2i (same)
MiMedx does not concede that The Capitol Forum is a “mass          “In order to sustain a false light invasion of privacy claim, a
media defendant[]” for the purpose of the rule, see OAO A/Si       plaintiff must show that the defendant knowingly or
~ Compi. ¶ 3 (calling The Capitol                                  recklessly published falsehoods about him or her and, as a
Forum a “supposed subscription-based media outlet”                 result, placed him or her in a false light which would be
(emphasis added)), 7 (“The Capitol Forum purports to be a          highly offensive to a reasonable person.” smith, 660 £E.2d at
subscription-based media outlet” (emphasis added)), and the        5~l (citing 7’/ioma.~on, 379 S.E.2d at 554; Restatement
Court does not find The Capitol Forum’s status as a member         (S~ Onc’~,) oJ loris ~S 0521) see also 1)o 1/6 1 3d at 136’
of the mass media so clear as to take judicial notice of           (applying same standard).
such 1*191 a fact. Upon review of MiMedx’s complaint (and
construing the facts alleged in MiMedx’s favor, as the Court       The Restatement 1*211 unequivocally states that “[a]
must do at the motion-to-dismiss phase), the Court finds that      corporation, partnership or unincorporated association has no
MiMedx has not alleged facts that establish that it is a public    personal right of privacy” and “therefore no cause of action”
figure or limited-purpose public figure. MiMedx may be able        for false light invasion of privacy. Resiatemeni ~Scondjj,~J’
to produce a factual basis for a finding that it should be                Lt~,i~[. coil. c. MiMedx argues that no Georgia case has
considered a private figure with regard to the statements          explicitly adopted the Restatement’s prohibition of
alleged in this case. Under these conditions, there is no basis    corporations pursuing false light claims, and therefore its
for imposing on MiMedx an obligation to anticipate in its          claim is not barred under Georgia law. P1’s Opp’n at 29-30.
complaint the need to plead facts to defend against                But MiMedx also fails to identify any instance in which a
defendants’ assertion that it is a public figure. CL Gain          Georgia court—or any other court—has recognized such a
Thiedo, 446 US. 635, 640, 100 S. Ci, 1920, 64 L. Ed 2d 572         claim as one upon which relief may be granted. See id.
(1     ) (finding “no basis for imposing on the plaintiff an
obligation to anticipate [a qualified-immunity] defense by         This Court has previously reasoned that because the District
                                                                   of Columbia had adopted the Restatement’s articulation of the
stating in his complaint that the [police superintendent]
defendant acted in bad faith”). MiMedx may later be deemed         false light tort, it also adopted the Restatement’s prohibition
                                                                   against corporate entities bringing false light claims. ~? 4k
a public figure or limited-purpose public figure, but at this
                                                                    Tran~p., Inc. yAm. Broad. COs., 670 F. Supj,. 38, 42 (L).D.C.
stage its failure to allege actual malice in its complaint does
                                                                   •1 ~22. The same reasoning applies to Georgia law. Because
not support dismissal of its claims for defamation, libel, or
                                                                   Georgia, like the District of Columbia, has adopted the
slander. Accordingly, defendants’ motion to dismiss these
                                                                   Restatement’s articulation of a cause of action for false light
claims will be denied.
                                                                   invasion of privacy, this Court concludes that Georgia also
                                                                   recognizes the Restatement’s prohibition on corporate
                                                                   plaintiffs bringing false light claims.
III. MIMEDx’s FALsE LIGHT CLAIM (COUNT 4)
                                                                   Accordingly, since MiMedx is a corporation, it may 1*221 not
MiMedx’s fourth claim for [*20] relief alleges that
defendants’ conduct “wrongfully placed MiMedx in a false           make a claim for false light invasion of privacy under Georgia
light in the public eye.” Compi. ¶ 53. Specifically, MiMedx        or District of Columbia law. Because no amendment to its
                                                                   complaint could remedy this deficiency, its claim for false
alleges that defendants “made literally false statements as well

                                                       MADELYN WHITE
                Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 8 of 9

                                                                                                                             Page 7 of 8
                                                   2018 U.S. Dist. LEXIS 166970, *22

 light invasion of privacy will be dismissed.
                                                                        V. [*241   LANHAM ACT FALSE-ADvERTISING CLAIM
                                                                        (COUNT     6)
IV. Toiu’ious INTERFERENCE WITH BuSINESs RELATIONS
(COUNTS)                                                                In its sixth claim for relief~ MiMedx alleges that defendants’
                                                                        conduct “constituted a violation of the federal Lanham Act by
MiMedx’s fifth claim for relief asserts that defendants’                virtue of the false and misleading statements made to
conduct tortiously interfered with its business relations.              MiMedx’s shareholders,” which “resulted in a significant
Compl. ¶~J 57-67. MiMedx alleges that ‘Defendants’ conduct.             diminution in reputation and value for the company.” Compl.
   was tortious, malicious, and independently wrongful” and             ¶~I  63, 66. More specifically, MiMedx alleges that
that ‘Defendants’ publications caused third parties, including          ‘[d]efendants’ statements to MiMedx’s shareholders were a
customers, investors, and creditors, to fail to enter into              cause, if not the primary cause, of [MiMedx’s] stock price
anticipated business relationships with MiMedx, which                   depreciation.” Rh ¶ 5.
proximately damaged MiMedx.’ I~ ¶~J 58-59.
                                                                        Section 43(a,) of the Lanham Act, as amended and codified at
Under Georgia law, a claim for tortious interference with               15 USC. ~ 1125, provides a cause of action for false
business relations requires proof that defendant “(1) acted             advertising when a person uses a false or misleading
improperly and without privilege, (2) acted purposely and               statement or description of fact “in commercial advertising or
maliciously with the intent to injure, (3) induced a third party        promotion . . . [that] misrepresents the nature, characteristics,
or parties not to enter into or continue a business relationship        qualities, or geographic origin of. . . another person’s goods,
with the plaintiff, and (4) caused plaintiff financial injury.”         services, or commercial activities.” 15 USC. ~
~jmlU     L     iLmiLl3f~     (L~L~iL’.tL~           L~I2i~.~2i         1125(a)(1)(B). “To invoke the Lanham Act’s cause of action
Lc≤CiL~!~2.~i12O~.       Under District of Columbia law, “[a]           for false advertising, a plaintiff must plead . . . [1] an injury to
prima facie case of tortious interference with business 1*231           a commercial interest in sales or business reputation [2]
relations requires: ‘(1) existence of a valid contractual or other      proximately caused by the defendant’s misrepresentations.”
business relationship; (2) [the defendant’s] knowledge of the           LU2!1iii~JLi~y~1gLL~ Control (~O!fljJOflefl!s.IIW~)72
relationship; (3) intentional interference with that relationship       (35’ 1j~. 131-32, 140, 134 £ Ct. 1377, 188 L. Ed. 2d $92
by [the defendant]; and (4) resulting damages.” Whitt~A,n.              LI_i).. Under the proximate causation prong, the plaintiff
Piop (misU        ~ iD C                                 (citation      “must show economic [*251 or reputational injury flowing
omitted).                                                               directly from the deception wrought by the defendant’s
                                                                        advertising,” which “occurs when deception of consumers
Although the elements of a tortious interference with business          causes them to withhold trade from the plaintiff.” ~
relations claim differ under District of Columbia and Georgia           “[L]ike any other element of a cause of action,” proximate
 law, the Court identifies no conflict that would require               causation “must be adequately alleged at the pleading stage in
application of choice-of-law analysis because MiMedx’s                  order for the case to proceed.” Id a, 134 n,6. “If a plaintiffs
allegations of tortious interference fail to allege a sufficient        allegations, taken as true, are insufficient to establish
factual basis to satisfy the pleading standard of Twom1~ and            proximate causation, then the complaint must be dismissed.”
Jqjal under either jurisdiction’s standard. MiMedx uses the             Id.
labels of “customers, investors, and creditors” to describe
hypothetical categories of business relationships with which            MiMedx has failed to allege adequately a violation of the
The Capitol Forum could have interfered but indicates no                Lanham Act. MiMedx alleges that The Capitol Forum made
specific business relationship affected by the alleged                  false or misleading statements, but it does not connect these
interference. MiMedx alleges only that defendants sought to             statements to a competitive injury related to MiMedx’s
manipulate the market for MiMedx stock generally. MiMedx                commercial interests. For example, MiMedx does not allege
has thus failed “to raise a right to relief above the speculative       that customers withheld trade because of the allegedly false
level,” Twonth/v 550 US. a, 555, and its claim for tortious             and misleading communications or that MiMedx suffered any
interference with business relations will be dismissed.6                loss of revenue. In fact, MiMedx does not even allege that
                                                                        these allegedly false and misleading statements reached its
                                                                        customers. Thus, MiMedx has failed to state a claim for false
6The parties disagree about whether and how a tortious interference     advertising under the Lanham Act. MiMedx’s claim for
with business relations claim might apply to the relationship between
a company and its shareholders. See Defs.’ Mot. at 35; Pl.’s Opp’n at
32-33. Because MiMedx does not allege any specific business             decide whether such a claim would be cognizable under Georgia or
relationship—with shareholders or otherwise—the Court does not          District of Columbia law.

                                                           MADELYN WHITE
               Case 1:17-cv-02041-RJL Document 46-3 Filed 12/11/18 Page 9 of 9

                                                                                   Page 8 of 8
                                               2018 U.S. Dist. LEXIS 166970, *25

violation of the Lanham Act accordingly will be dismissed.



CONCLUSION

 1*261 For the reasons explained above, defendants’ motion to
dismiss will be denied as to Mirnedx’s libel, slander, and
defamation claims. Mimedx’s remaining claims for false light
invasion of privacy, tortious interference with business
relations, and for violation of the Lanham Act will be
dismissed for failure to state a claim upon which relief may be
granted. A separate Order consistent with this Memorandum
Opinion has been issued on this date.

Is! JOHN D. BATES

United States District Judge

Dated: September 28, 2018



ORDER

Upon consideration of [18] defendants’ motion to dismiss and
the entire record herein, and for the reasons explained in the
accompanying Memorandum Opinion, it is hereby

ORDERED that the motion to dismiss is GRANTED IN
PART AND DENIED IN PART; it is further

ORDERED that the motion to dismiss will be DENIED as to
plaintiffs claims for libel (Count 1), slander (Count 2), and
defamation (Count 3); it is further

ORDERED that the motion to dismiss will be GRANTED as
to plaintiffs claims for false light invasion of privacy (Count
4), tortious interference with business relations (Count 5), and
violation of the Lanham Act (Count 6); and it is further

ORDERED that, pursuant to Fed~aRule~f~~yJ/Proccdure
12(b), plaintiffs 1*271 claims for false light invasion of
privacy (Count 4), tortious interference with business
relations (Count 5), and violation of the Lanham Act (Count
6) are DISMISSED for failure to state a claim upon which
relief can be granted.

SO ORDERED.

Is! JOHN D. BATES

United States District Judge

Dated: September 28, 2018


      ni I)~r~~i~


                                                      MADELYN WHITE
